   Case 2020CV005484          Document 2         Filed 09-16-2020         Page 1 of 21
                                                                                   FILED
                                                                                   09-16-2020
                                                                                   John Barrett
                                                                                   Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT COURT                  MILWAUKEE2020CV005484
                                                                                    COUNTY
                                                                                   Honorable Christopher R.
                                                                                   Foley-14

   JOEL ROESSGER,                                                                        Branch 14
   1344 S. 120th St.                                          SUMMONS
   West Allis, WI 53214,
                                                              Case No.:
            and
                                                              Classification Code: 30301
   DANIELLE STIMA
   1118 S. 48th St. Lower
   West Allis, WI 53214

            and                                               Jury Trial Demanded

   JANET RANFT                                                Amount claimed is greater than the
   N 4976 County Road Ws                                      amount under Wis. Stat. §
   Iron Ridge, WI 53035                                       799.01(1)(d).

                                  Plaintiffs,

                             v.

   STATE COLLECTION SERVICE INC.
   2509 S STOUGHTON RD
   MADISON, WI 53716-3314,

                                  Defendant.



THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.


                                                   1



           Case 2:20-cv-01757-SCD Filed 11/23/20 Page 1 of 84 Document 1-1
   Case 2020CV005484       Document 2         Filed 09-16-2020       Page 2 of 21




The Answer must be sent or delivered to the Court, whose address is: Clerk of Courts, 901 North

9th Street, Milwaukee, Wisconsin 53223, and to Plaintiffs’ attorney, whose address is Ademi &

O’Reilly, LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney

help or represent you.

       If you do not provide an answer within forty-five (45) days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint,

and you may lose your right to object to anything that is or may be incorrect in the Complaint. A

Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: September 16, 2020                            ADEMI LLP

                                                By: Electronically signed by John D. Blythin
                                                    John D. Blythin (State Bar No. 1046105)
                                                    Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                               2



        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 2 of 84 Document 1-1
   Case 2020CV005484          Document 2         Filed 09-16-2020        Page 3 of 21
                                                                                   FILED
                                                                                   09-16-2020
                                                                                   John Barrett
                                                                                   Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT COURT                  MILWAUKEE2020CV005484
                                                                                     COUNTY
                                           CIVIL DIVISION                          Honorable Christopher R.
                                                                                   Foley-14
                                                                                        Branch 14
   JOEL ROESSGER,                                         :
   1344 S. 120th St.                                      :
   West Allis, WI 53214,                                      CLASS ACTION COMPLAINT
                                                          :
                                                          :
            and                                           :   Case No.:_______________
                                                          :   Classification Code: 30301
   DANIELLE STIMA                                         :
   1118 S. 48th St. Lower                                 :
   West Allis, WI 53214                                   :   Jury Trial Demanded
                                                          :
            and                                           :   Amount claimed is greater than the
                                                          :   amount under Wis. Stat. §
   JANET RANFT                                            :   799.01(1)(d).
   N 4976 County Road Ws                                  :
   Iron Ridge, WI 53035                                   :
                                                          :               Exhibit A
                                  Plaintiffs,             :
                                                          :
                             v.                           :
                                                          :
   STATE COLLECTION SERVICE INC.                          :
   2509 S STOUGHTON RD                                    :
   MADISON, WI 53716-3314,                                :
                                                          :
                                  Defendant.              :



                                          INTRODUCTION

       1.         This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and Wisconsin Consumer Act,

Ch. 421-427, Wis. Stats. (the “WCA”).

                                   JURISDICTION AND VENUE

       2.         The court has jurisdiction to grant the relief sought by Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendant’s activities were directed at Wisconsin residents in Wisconsin. Id.




        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 3 of 84 Document 1-1
   Case 2020CV005484          Document 2       Filed 09-16-2020        Page 4 of 21




       3.      Venue in Milwaukee County is proper in that Defendant directed its lending and

collection efforts into Milwaukee County, Plaintiffs Roessger and Stima are residents of

Milwaukee County, and Plaintiff Ranft consents to jurisdiction for this action in Milwaukee

County. Wis. Stat. § 421.401. Defendant also does substantial business in Milwaukee County.

Wis. Stat. § 801.50.

                                            PARTIES

       4.      Plaintiff Joel Roessger is an individual who resides in Milwaukee County.

       5.      Plaintiff Danielle Stima is an individual who resides in Milwaukee County.

       6.      Plaintiff Janet Ranft is an individual who resides in the Dodge County.

       7.      Each Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in

that Defendant sought to collect from Plaintiff a debt incurred for personal, family, or household

purposes.

       8.      Each Plaintiff is also a “customer” as defined in the WCA, Wis. Stat.

§ 421.301(17), in that the debt was incurred as a result of a consumer transaction.

       9.      Defendant State Collection Service, Inc. (“SCS”) is a corporation with its

principal place of business located at 2509 S. Stoughton Rd., Madison, WI 53716.

       10.     SCS is licensed as a “Collection Agency” under Wis. Stat. § 218.04 and Wis.

Admin. Code Ch. DFI-BKG 74.

       11.     SCS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       12.     SCS is engaged in the business of collecting debts owed to others and incurred for

personal, family or household purposes. SCS is a debt collector as defined in 15 U.S.C. § 1692a

and Wis. Stat § 427.103(3).



                                                 2

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 4 of 84 Document 1-1
   Case 2020CV005484        Document 2         Filed 09-16-2020          Page 5 of 21




                                              FACTS

                               Facts Related to Plaintiff Roessger

       13.     On or around November 16, 2019, SCS mailed a debt collection letter to Plaintiff

Roessger regarding an alleged debt owed to “ORTHOPEDIC ASSOCIATION OF WISCONSIN

SC.” A copy of this letter is attached to this complaint as Exhibit A.

       14.     Upon information and belief, the alleged debts referenced in Exhibit A were

incurred as the result of transactions for personal medical services with an agreement to defer

payment. See Tylke v. Advanced Pain Mgmt., S.C., Case No. 14cv5354 (Milwaukee Co. Cir. Ct.,

Dec. 11, 2014) (“Any time a merchant sends a bill for goods or services after a consumer

transaction has taken place, there is an ‘agreement to defer payment.’”); see also, e.g., Kelly v.

Montgomery Lynch & Assocs., 2008 U.S. Dist. LEXIS 30917, at * 9-10 (N.D. Ohio Apr. 15,

2008) (“The debt at issue in this case involves financial expenses incurred … in exchange for

medical services …. Pursuant to this debt, the Plaintiff was offered the right to receive medical

services and to defer payment on those financial obligations. This is a classic transaction out of

which debts arise under the FDCPA.”).

       15.     Upon information and belief, Exhibit A is a form letter, generated by a computer,

and with the information specific to Plaintiff Roessger inserted by the computer.

       16.     Upon information and belief, Exhibit A is a form debt collection letter, used by

SCS to attempt to collect alleged debts.

       17.     Upon information and belief, Exhibit A is the first written communication SCS

mailed to Plaintiff Roessger regarding these alleged debts.




                                                 3

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 5 of 84 Document 1-1
   Case 2020CV005484         Document 2         Filed 09-16-2020        Page 6 of 21




       18.     Exhibit A includes the following representation which largely reflects the

statutory validation notice that the FDCPA, 15 U.S.C. § 1692g, requires debt collectors provide

alleged debtors along with, or within five days of, the initial communication:




       19.     Exhibit A also includes the following representations:




       20.     Above the validation notice, Exhibit A additionally states:




       21.     The unsophisticated consumer would understand the statement that “If requested,

this office will notify you if and when it intends to report this claim to a credit bureau, but in no

event will that happen until the 30 day validation period described below” to mean that SCS

would report their alleged debt to one or more Consumer Reporting Agencies (“CRAs”)

approximately 30 days after the consumer received the notice. See Slogaski v. Amcol Systems,

Inc., No. 18-c-1604, Dkt. No. 19 (Order Denying Motion to Dismiss) (E.D. Wis. July 12, 2019)

Exhibit E.

       22.     The unsophisticated consumer would understand the statement that SCS would

report their alleged debt to CRAs after the expiration of the 30-day validation period to be a

threat that the alleged debt would be included on their credit report if they did not pay or dispute

it during the validation period.



                                                 4

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 6 of 84 Document 1-1
   Case 2020CV005484        Document 2            Filed 09-16-2020    Page 7 of 21




       23.     Billing for medical services, which involves several levels of billing based on

numerous accounts, providers, and insurers, is extraordinarily complicated and confusing to

consumers. E.g., Wisconsin Department of Financial Institutions, “Consumer Protection Fact

Sheet – Medical Billing,” https://datcp.wi.gov/Pages/Publications/MedicalBilling147.aspx)

(accessed on July 31, 2018) (“Be prepared to receive separate bills for physician services such as

anesthesiologist, radiologist or surgeon. This means you may receive several billings from just

one visit to the hospital or clinic. The bill may even come from a billing department with a

different name than your hospital or clinic.”).

       24.     As a result of billing disputes and delays in insurance coverage, medical debt

collection items may appear on consumers’ credit reports, and negatively impact consumers’

creditworthiness.

       25.     In light of the impact of improper medical debt collection items on consumers’

creditworthiness, the office of the Attorney General of the State of New York opened an

investigation into the appearance of medical debts on consumers’ credit reports.

       26.     On March 8, 2015, Experian Information Solutions, Inc., Equifax Information

Services, LLC, and TransUnion LLC – the three major national Credit Reporting Agencies

(collectively “CRAs”) entered into a Settlement Agreement with the Attorney General of the

State of New York Bureau of Consumer Frauds & Protection pursuant to an Investigation by the

Attorney General of the State of New York. A copy of this Settlement Agreement is attached to

this Complaint as Exhibit B.

       27.     Section III.A.3.a of the Settlement Agreement, Exhibit B, provides:

       To allow appropriate time for insurance remediation and clarity on what a
       consumer’s individual payment obligation is for a medical account, the CRAs
       shall prevent the reporting and display of medical debt identified and furnished by
       Collection Furnishers when the date of the first delinquency is less than one

                                                   5

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 7 of 84 Document 1-1
   Case 2020CV005484         Document 2         Filed 09-16-2020       Page 8 of 21




         hundred and eighty (180) days prior to the date that the account is reported to the
         CRAs.

         28.     The 180-day waiting period went into effect on September 15, 2017. See e.g.,

Michelle Andrews “Credit Agencies to Ease Up on Medical Debt Reporting,” National Public

Radio,         https://www.npr.org/sections/health-shots/2017/07/11/536501809/credit-agencies-to-

ease-up-on-medical-debt-reporting (published July 11, 2017) (“Starting September 15, the three

major credit reporting agencies --- Experian, Equifax and TransUnion --- will set a 180-day

waiting period before including medical debt on a consumer’s credit report. The six-month

period is intended to ensure there’s enough time to resolve disputes with insurers and delays in

payment.”) (accessed November 9, 2018).

         29.     The two “Service Date[s]” listed on Exhibit A are August 1, 2019 and August 5,

2019.

         30.     Upon information and belief, if the dates of service associated with the alleged

debts referenced by Exhibit A were August 1, 2019 and August 5, 2019, the first date of

delinquency for both debts would not have been until sometime in early September of 2019.

         31.     If Plaintiff Roessger’s alleged debts first became delinquent around early

September 2019, those debts would not have been eligible to appear on Plaintiff’s credit report

until early March 2020, several months after the date of the letter, Exhibit A.

         32.     The statement “If requested, this office will notify you if and when it intends to

report this claim to a credit bureau, but in no event will that happen until the 30 day validation

period described below” is thus false, deceptive, and misleading.

         33.     The above language has the effect of telling the consumer that the debt will be

reported to credit bureaus several months before it actually could appear on the report.




                                                 6

         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 8 of 84 Document 1-1
   Case 2020CV005484        Document 2           Filed 09-16-2020         Page 9 of 21




       34.     Consumers are concerned about their creditworthiness and frequently take steps to

keep derogatory information out of their credit files with the credit bureaus.

       35.     Consumers with debt, including medical debt, have limited resources and often

cannot pay all of their debts in full immediately. Consumers who attempt to pay their debts often

must enter into payment plans to pay some amounts of some of their debts over time while

delaying payment on other debts until resources are available. Naturally, consumers factor into

their decisions on repayment whether and how soon particular debts may adversely affect their

creditworthiness, as measured by credit scores.

       36.     Defendant’s language misleads consumers into prioritizing the debts Defendant is

collecting over other debts owed to collection agencies and creditors who are not making similar

misrepresentations.

       37.     The Seventh Circuit has held that:

       Debt collectors are required to tailor boilerplate language to avoid ambiguity. If they fail
       to do so, they run the risk of liability. See Lox v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir.
       2012) (holding that the dunning letter would violate §1692e even if it was ‘a form letter’).
       If they fail to do so, they run the risk of liability. See id. (‘When language in a debt
       collection letter can reasonably be interpreted to imply that the debt collector will take
       action it has no intention or ability to undertake, the debt collector that fails to clarify that
       ambiguity does so at its peril.’) (quoting Gonzales v. Arrow Fin Servs., LLC, 660 F.3d
       1055, 1063 (9th Cir. 2011)).

Boucher v. Fin. Sys. of Green Bay, 880 F.3d 362, 371 (7th Cir. 2018).

       38.     Plaintiff Roessger was misled and confused by Exhibit A.

       39.     The unsophisticated consumer would be misled and confused by Exhibit A.

                                 Facts Related to Plaintiff Stima

       40.     On or about September 23, 2019, State mailed a debt collection letter to Plaintiff

Stima regarding various alleged debts. A copy of this letter is attached to this Complaint as

Exhibit C.

                                                  7

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 9 of 84 Document 1-1
   Case 2020CV005484        Document 2         Filed 09-16-2020           Page 10 of 21




       41.     Upon information and belief, each of the alleged debts referenced in Exhibit E

were incurred as the result of a transaction for personal medical services with an agreement to

defer payment.

       42.     Upon information and belief, Exhibit C is a form letters, generated by computer,

and with the information specific to Plaintiff Stima inserted by computer.

       43.     Upon information and belief, Exhibit C is a form debt collection letter used by

SCS to attempt to collect alleged debts.

       44.     Exhibit C includes the following representation:




       45.     Exhibit C also lists a “Total Amount Due” as $674.94.

       46.     By specifying a payment due as well as a “Total Amount Due,” Exhibit C is

misleading as to the amount of the debt sought to collect. See, e.g., Voeks v. Patenaude & Felix,

A.P.C., Case No. 18-cv-1393 (E.D. Wis. Sept. 30, 2019).

       47.     Plaintiff Stima was misled and confused by Exhibit C.

       48.     The unsophisticated consumer would be misled and confused by Exhibit C.

                                 Facts Related to Plaintiff Ranft

       49.     On or around October 13, 2019, SCS mailed a debt collection letter to Plaintiff

Ranft regarding an alleged debt owed to “AURORA MED CTR OF WASHINGTON CTY

INC.” A copy of this letter is attached to this complaint as Exhibit D.

       50.     Upon information and belief, the alleged debt referenced in Exhibit D was

incurred as the result of a transaction for personal medical services with an agreement to defer

payment.




                                                 8

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 10 of 84 Document 1-1
   Case 2020CV005484        Document 2          Filed 09-16-2020        Page 11 of 21




       51.     Upon information and belief, Exhibit D is a form letter, generated by a computer,

and with the information specific to Plaintiff Ranft inserted by the computer.

       52.     Upon information and belief, Exhibit D is a form debt collection letter, used by

SCS to attempt to collect alleged debts.

       53.     Upon information and belief, Exhibit D is the first written communication SCS

mailed to Plaintiff Ranft regarding this alleged debt.

       54.     Exhibit D includes the following representation which largely reflects the

statutory validation notice that the FDCPA, 15 U.S.C. § 1692g, requires debt collectors provide

alleged debtors along with, or within five days of, the initial communication:




       55.     Exhibit D also includes the following representations:




       56.     Above the validation notice, Exhibit D additionally states:




       57.     The “Service Date” listed by Exhibit D is May 26, 2019.

       58.     Upon information and belief, if the date of service associated with the alleged

debt referenced by Exhibit D was May 26, 2019, the first date of delinquency for the debt would

not have been until sometime in late June of 2019.




                                                 9

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 11 of 84 Document 1-1
   Case 2020CV005484        Document 2         Filed 09-16-2020        Page 12 of 21




       59.     If Plaintiff Ranft’s alleged debt first became delinquent around late June of 2019,

that debt would not have been eligible to appear on Plaintiff’s credit report until late December

of 2019, over two months after the date of the letter, Exhibit D.

       60.     The statement “If requested, this office will notify you if and when it intends to

report this claim to a credit bureau, but in no event will that happen until the 30 day validation

period described below” is thus false, deceptive, and misleading.

       61.     Plaintiff Ranft was misled and confused by Exhibit D.

       62.     The unsophisticated consumer would be misled and confused by Exhibit D.

                                           The FDCPA

       63.     The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and such injuries are concrete and particularized. Derosia v. Credit Corp Solutions,

2018 U.S. Dist. LEXIS 50016, at *12 (E.D. Wis. Mar. 27, 2018) (“‘a plaintiff who receives

misinformation form a debt collector has suffered the type of injury the FDCPA was intended to

protect against’ and ‘satisfies the concrete injury in fact requirement of Article III.’”) (quoting

Pogorzelski v. Patenaude & Felix APC, 2017 U.S. Dist. LEXIS 89678, 2017 WL 2539782, at *3

(E.D. Wis. June 12, 2017)); Spuhler v. State Collection Servs., No. 16-CV-1149, 2017 U.S. Dist.

LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the Spuhlers’ allegations that the

debt collection letters sent by State Collection contained false representations of the character,

amount, or legal status of a debt in violation of their rights under the FDCPA sufficiently pleads

a concrete injury-in-fact for purposes of standing.”); Lorang v. Ditech Fin. LLC, 2017 U.S. Dist.

LEXIS 169286, at *6 (W.D. Wis. Oct. 13, 2017) (“the weight of authority in this circuit is that a

misrepresentation about a debt is a sufficient injury for standing because a primary purpose of

the FDCPA is to protect consumers from receiving false and misleading information.”); Qualls v.



                                                10

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 12 of 84 Document 1-1
   Case 2020CV005484        Document 2         Filed 09-16-2020        Page 13 of 21




T-H Prof’l& Med. Collections, Ltd., 2017 U.S. Dist. LEXIS 113037, at *8 (C.D. Ill. July 20,

2017) (“Courts in this Circuit, both before and after Spokeo, have rejected similar challenges to

standing in FDCPA cases.”) (citing “Hayes v. Convergent Healthcare Recoveries, Inc., 2016

U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v. Fenton & McGarvey Law Firm P.S.C., 223

F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016) (“While courts have found that violations of other

statutes ... do not create concrete injuries in fact, violations of the FDCPA are distinguishable

from these other statutes and have been repeatedly found to establish concrete injuries.”); Bock v.

Pressler & Pressler, LLP, No. 11-7593, 2017 U.S. Dist. LEXIS 81058 *21 (D.N.J. May 25,

2017) (“through [s]ection 1692e of the FDCPA, Congress established ‘an enforceable right to

truthful information concerning’ debt collection practices, a decision that ‘was undoubtedly

influenced by congressional awareness that the intentional provision of misinformation’ related

to such practices, ‘contribute[s] to the number of personal bankruptcies, to marital instability, to

the loss of jobs, and to invasions of individual privacy,”); Quinn v. Specialized Loan Servicing,

LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS 107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting

challenge to Plaintiff’s standing based upon alleged FDCPA statutory violation); Lane v.

Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill.

July 11, 2016) (“When a federal statute is violated, and especially when Congress has created a

cause of action for its violation, by definition Congress has created a legally protected interest

that it deems important enough for a lawsuit.”); see also Mogg v. Jacobs, No. 15-CV-1142-JPG-

DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396, at *5 (S.D. Ill. Mar. 15, 2016)

(“Congress does have the power to enact statutes creating legal rights, the invasion of which

creates standing, even though no injury would exist without the statute,” (quoting Sterk v.

Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir. 2014)). For this reason, and to



                                                11

       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 13 of 84 Document 1-1
   Case 2020CV005484       Document 2           Filed 09-16-2020     Page 14 of 21




encourage consumers to bring FDCPA actions, Congress authorized an award of statutory

damages for violations. 15 U.S.C. § 1692k(a).

       64.     Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

U.S.C. §§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses”).

       65.     Misrepresentations of the character, amount, or legal status of any debt and

misrepresentations as to the proper party to pay, injure or risk injury to interests expressly

protected by Congress in the FDCPA. See Degroot v. Client Servs., 2020 U.S. Dist. LEXIS 6677

(E.D. Wis. Jan. 15, 2020) (“[A]n informational injury can be concrete when the plaintiff is

entitled to receive and review substantive information.”); Oloko v. Receivable Recovery Servs.,

2019 U.S. Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019); Encore Receivable Management, Inc.,

18-cv-1484-WED, 2019 U.S. Dist. LEXIS 134377 (E.D. Wis. Aug. 9. 2019); Richardson v.

Diversified Consultants, No. 17-cv-4047, 2019 U.S. Dist. LEXIS 118786 *10-11 (N.D. Ill. July

17, 2019) (“the receipt of a communication misrepresenting the character of the debt (here, the

amount owed) is the kind of injury that Congress sought to prevent through the FDCPA. ‘Such

an injury falls squarely within the ambit of what Congress gave consumers in the FDCPA: ‘a

legally protected interest in certain information about debts,’ with ‘deprivation of information

about one’s debt (in a communication directed to the plaintiff consumer) a cognizable injury.’”

(internal citations omitted); see also Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at



                                                 12

       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 14 of 84 Document 1-1
   Case 2020CV005484        Document 2          Filed 09-16-2020     Page 15 of 21




*4 (N.D. Ill. Apr. 21, 2017); Saenz v. Buckeye Check Cashing of Illinois, 2016 WL 5080747, at

*1-2 (N.D. Ill. Sept. 20, 2016); Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016)

(holding that Plaintiff had standing to challenge misleading communication sent to him because

the communication violated his “right to be free from such misleading communications”). Such

misrepresentations may cause consumers to make incorrect decisions about their finances or

make payments to incorrect parties.

       66.     15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       67.     15 U.S.C. § 1692e(2)(a) specifically prohibits the “false representation of the

character, amount, or legal status.”

       68.     15 U.S.C. § 1692e(5) specifically prohibits threatening “to take any action that

cannot legally be taken or that is not intended to be taken.”

       69.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation

or deceptive means to collect or attempt to collect any debt.”

                                             The WCA

       70.     The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair

and economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       71.     The Wisconsin Supreme Court has favorably cited authority finding that the

WCA “goes further to protect consumer interests than any other such legislation in the country,”

and is “probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations

omitted).



                                                 13

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 15 of 84 Document 1-1
   Case 2020CV005484        Document 2          Filed 09-16-2020        Page 16 of 21




       72.     To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       73.     “The basic purpose of the remedies set forth in Chapter 425, Stats., is to induce

compliance with the WCA and thereby promote its underlying objectives.” First Wisconsin

Nat’l Bank v. Nicolaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1983). Thus, private actions

under the WCA are designed to both benefit consumers whose rights have been violated and also

competitors of the violators, whose competitive advantage should not be diminished because of

their compliance with the law.

       74.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies. The Act contains significant and sweeping restrictions on the

activities of those attempting to collect debts. See Wis. Stats. § 427.104.

       75.     The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

injured consumers with causes of action for class-wide statutory and actual damages and

injunctive remedies against defendants on behalf of all customers who suffer similar injuries. See

Wis. Stats. §§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to

forego rights or benefits under [the Act].” Wis. Stat. § 421.106(1).

       76.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court

analyze the WCA “in accordance with the policies underlying a federal consumer credit

protection act,” including the FDCPA. Wis. Stat. § 421.102(1).

       77.     Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell



                                                 14

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 16 of 84 Document 1-1
   Case 2020CV005484        Document 2         Filed 09-16-2020        Page 17 of 21




Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly

adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon

v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

       78.     Wis. Stat. § 427.104(1)(g) states that a debt collector may not: “Communicate

with the customer … in such a manner as can reasonably be expected to threaten or harass the

customer.”

       79.     Wis. Stat. § 427.104(1)(h) states that a debt collector may not: “Engage in other

conduct which can reasonably be expected to threaten or harass the customer ….” Wis. Admin.

Code § DFI-Bkg 74.16(9) defines such “other conduct” as “including conduct which violates the

Federal Fair Debt Collection Practices Act.”

       80.     Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist.”

       81.     Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to

the particular debt.”

       82.     The Wisconsin Department of Financial Institutions, which is tasked with

regulating licensed collection agencies, has found that “conduct which violates the Federal Fair

Debt Collection Practices Act” can reasonably be expected to threaten or harass the customer.

See Wis. Admin. Code DFI-Bkg 74.16(9) (“Oppressive and deceptive practices prohibited.”).

                                      COUNT I – FDCPA

       83.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       84.     Count I is brought on behalf of Plaintiffs Roessger and Ranft.



                                                15

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 17 of 84 Document 1-1
   Case 2020CV005484          Document 2         Filed 09-16-2020         Page 18 of 21




       85.       By stating “If requested, this office will notify you if and when it intends to report

this claim to a credit bureau, but in no event will that happen until the 30 day validation period

described below,” Exhibits A & D include representations which are false, deceptive, and

misleading and falsely threaten to take action which SCS did not intend to take.

       86.       Defendant violated 15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), and 1692e(10).

                                         COUNT II – WCA

       87.       Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       88.       Count II is brought on behalf of Plaintiffs Roessger and Ranft.

       89.       By stating “If requested, this office will notify you if and when it intends to report

this claim to a credit bureau, but in no event will that happen until the 30 day validation period

described below,” Exhibits A & D could reasonably be expected to threaten and harass Plaintiff,

threaten action which Defendant did not intend to take, and claim a right with knowledge or

reason to know such a right does not exist.

       90.       Defendant violated Wis. Stat. §§ 427.104(1)(g), 427.104(1)(h), 427.104(1)(j), and

427.104(1)(L).

                                       COUNT III – FDCPA

       91.       Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       92.       Count III is brought on behalf of Plaintiff Roessger.

       93.       By failing to disclose that Plaintiff Roessgers’ alleged debt was subject to the

accrual of interest, Exhibit A includes representations which are false, deceptive, and misleading

as to the character, amount, and legal status of Plaintiff’s alleged debt.



                                                  16

        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 18 of 84 Document 1-1
    Case 2020CV005484        Document 2         Filed 09-16-2020        Page 19 of 21




         94.    Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5), 1692e(10).

                                      COUNT IV – FDCPA

         95.    Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

         96.    Count IV is brought on behalf of Plaintiff Stima.

         97.    By specifying a payment due as well as a “Total Amount Due,” Exhibit C

includes representations which are misleading as to the character, amount, legal status of

Plaintiff Stima’s alleged debt and demands an amount in excess of the amount SCS and/or the

creditors were legally authorized to demand.

         98.    Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(a), 1692e(5), 1692e(10).s

                                        COUNT V – WCA

         99.    Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

         100.   Count V is brought on behalf of Plaintiff Stima.

         101.   By specifying a payment due as well as a “Total Amount Due,” Exhibit C could

reasonably be expected to threaten and harass Plaintiff Stima and claims a right to immediate

payment of the full balance of Plaintiff’s alleged debt with reason to know such a right does not

exist.

         102.   Defendant violated Wis. Stat. §§ 427.104(1)(g), 427.104(1)(h), and 427.104(1)(j).

                                    CLASS ALLEGATIONS

         103.   Plaintiffs bring this action on behalf of two proposed classes.

         104.   Class I consists of (a) all natural persons in the State of Wisconsin, (b) who were

sent a collection letter in the form represented by Exhibit A and/or Exhibit D to the complaint in



                                                 17

         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 19 of 84 Document 1-1
    Case 2020CV005484        Document 2           Filed 09-16-2020         Page 20 of 21




this action, (c) seeking to collect a debt owed to a medical provider, (d) between

September 16, 2019 and September 16, 2020, inclusive, (e) in which a “date of service” listed on

the letter is less than 180 days prior to the date of the letter, (f) that was not returned by the postal

service.

        105.    Plaintiffs Roessger and Ranft are the proposed representative of Class I.

        106.    Class II consists of (a) all natural persons in the State of Wisconsin, (b) who were

sent a collection letter in the form represented by Exhibit C to the complaint in this action,

(c) seeking to collect a debt owed to a medical provider, (d) between September 16, 2019 and

September 16, 2020, inclusive, (e) that was not returned by the postal service.

        107.    Plaintiff Stima is the proposed representative of Class II.

        108.    Each class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of each class.

        109.    There are questions of law and fact common to the class members, which

common questions predominate over any questions that affect only individual class members.

The predominant common question is whether the Defendant complied with the FDCPA and

WCA.

        110.    Plaintiffs’ claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

        111.    Plaintiffs will fairly and adequately represent the interests of the class members.

Plaintiffs have retained counsel experienced in consumer credit and debt collection abuse cases.

        112.    A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.




                                                   18

           Case 2:20-cv-01757-SCD Filed 11/23/20 Page 20 of 84 Document 1-1
   Case 2020CV005484       Document 2         Filed 09-16-2020          Page 21 of 21




                                        JURY DEMAND

       113.   Plaintiffs hereby demand a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment in favor of Plaintiffs and

the Class and against Defendant for:

       (a)    actual damages;

       (b)    statutory damages;

       (c)    injunctive relief;

       (d)    declaratory relief;

       (e)    attorneys’ fees, litigation expenses and costs of suit; and

       (f)    such other or further relief as the Court deems proper.

Dated: September 16, 2020

                                                     ADEMI LLP

                                             By:     /s/ John D. Blythin
                                                     John D. Blythin (SBN 1046105)
                                                     Mark A. Eldridge (SBN 1089944)
                                                     Jesse Fruchter (SBN 1097673)
                                                     Ben J. Slatky (SBN 1106892)
                                                     3620 East Layton Avenue
                                                     Cudahy, WI 53110
                                                     (414) 482-8000
                                                     (414) 482-8001 (fax)
                                                     jblythin@ademilaw.com
                                                     meldridge@ademilaw.com
                                                     jfruchter@ademilaw.com
                                                     bslatky@ademilaw.com




                                                19

       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 21 of 84 Document 1-1
Case 2020CV005484   Document 7   Filed 09-16-2020   Page 1 of 2
                                                                  FILED
                                                                  09-16-2020
                                                                  John Barrett
                                                                  Clerk of Circuit Court
                                                                  2020CV005484
                                                                  Honorable Christopher R.
                                                                  Foley-14
                                                                  Branch 14




                     EXHIBIT A




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 22 of 84 Document 1-1
                        Case 2020CV005484                    Document     7 Service, Inc.
                                                               Sfafe Collection      Filed   09-16-2020
                                                                                          # 2509 S. Stoughton Rd.                   # Madi<Pftge2of 2
                                                                                                                             A Private Collection Agency

                                                                                      °hone Number (SOB) 811-289' or Toll Free (888) 538-5215
    state
    collection service, inc
                                                                                     Hours: Mon. - Thors. 7e - 9p #• FrL 7a - 5p # Sat. 8a-12p


    November 16, 2019

    The past due accounts below have been referred to this office for debt collection You may pay the totai amount due by cash,
    check, credit card, debit card or money order If requestec this office will notify you if and when it intends to report this claim to
    a credit bureau, but in no event will that happen until after the 30 day validation period described below

          Creditor                                                       Client Acct #                  Service Date               Account Balance
          ORTHOPAEDIC ASSOCIATES OF WISCONSIN SC                            bc€S                        08/01/19                    S25.00
          ORTHOPAEDIC ASSOCIATES OF WISCONSIN SC                            p6 6 £                      D8/05/1S                    $25■00_________
                                                                                                 Total Amount Due:               $ 50 00

                                                     -IMPORTANT CONSUMER NOTICE”
    Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
    thereof, this office will assume this debt is valid If you notify this office in writing within 30 days from receiving this notice that
    you dispute the validity of this debt or any portion thereof, this office will: Obtain verification of the debt or obtain a copy of a
    judgment and mail you a copy of such judgment or verification If you request this office in wriiing within 30 days after receiving
    this notice, this office will provide you with the name and address of the original creditor, if different from the current creditor

    When you provide a check as payment you authorize us either to use information from your check to make a one-time
    electronic fund transfer from your account or to process the payment as a check transaction

    If you would like to make a payment, we provide the following options


                          0      Text “PAY" to 474747 for mobile pay

                        J3       Pay online at www.statecollectionservice.com/pavmvbill

                                 To make an automated telephone payment, call (608) 441-5010 or toll free (877) 677-4862

                         nwi     Cash, Check, Credit Card, Debit Card or Money Order

    This communication is from a debt collector This is an attempt to collect a debt. Any information obtained will be used for that
    purpose


    This collection agency is licensed by the Division of Banking in the Wisconsin Department of Financial Institutions,
    www.wdfi.org.




                                                 "•Detach Lower Portion and Return with Payment’”
                                                                                                                                 -270NSTAT106<15_«0755S)-S0




                                                                                               IS PAYillG BV CREDIT CARD FILL OUT BELOW
                                                                                     CIRCt-E CARO
    PO Box 1280                                                                      US1NU FOR PAYMENT
    Oaks PA 19456-1280                                                               Card Number - ? or a*j« t#curfy codt (or bac* of catd)   AMOUNT
    ADDRESS SERVICE REQUESTED
                                                                                     SIGNATURE                                                EXP DATE


                                                                                November 16, 2019



                                                                               State Collection Service. Inc
                                                                               PO Box 6250
I   S1                                                                         Madison Wl 53716-0250
5   ............................................. .                            ,I||||||IIii,Ii,,Ii,„II,1IH"i,Iii!ii,'1,ii,i,II,I,IIi'iI,,,im
I   Joel Roessger
    1344 S 120th St
    West Allis Wl 53214-2145
                                                                              Phone Number (608) 819-2891 or Toll Free (886) 538-5215
                                                                                                           Account # 55873345
                               Case 2:20-cv-01757-SCD Filed 11/23/20     Page
                                                                   Total Due     23 of 84 Document 1-1
                                                                             $ 50.00

                                                0055573345 00000005000 3
Case 2020CV005484   Document 4   Filed 09-16-2020   Page 1 of 48
                                                                   FILED
                                                                   09-16-2020
                                                                   John Barrett
                                                                   Clerk of Circuit Court
                                                                   2020CV005484
                                                                   Honorable Christopher R.
                                                                   Foley-14
                                                                   Branch 14




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 24 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020        Page 2 of 48




ATTORNEY GENERAL OF THE STATE OF NEW YORK
BUREAU OF CONSUMER FRAUDS & PROTECTION
__________________________________________________

In the Matter of the

Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of

Experian Information Solutions, Inc.;
Equifax Information Services, LLC; and
TransUnion LLC,

                  Respondents.
__________________________________________________

                                SETTLEMENT AGREEMENT

       The Office of the Attorney General of the State of New York (“NYAG”) conducted an

investigation, pursuant to New York State Executive Law § 63(12), of the practices of the three

national credit reporting agencies, Experian Information Solutions, Inc. (“Experian”); Equifax

Information Services, LLC (“Equifax”); and TransUnion LLC (“TransUnion”) (collectively, the

“CRAs”) concerning, among other things, (a) the accuracy of consumer credit information

maintained by the CRAs; (b) the CRAs’ practices regarding investigation of consumer disputes

of alleged inaccuracies in credit reports; and (c) the reporting of medical debt.

       The NYAG, Experian, Equifax, and TransUnion are collectively referred to herein as

“the parties” to this Settlement Agreement (“Agreement”).

                           NYAG’s BACKGROUND STATEMENT

       1.      In the U.S., there are three nationwide CRAs: Experian, Equifax, and TransUnion.




                                            Page 1 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 25 of 84 Document 1-1
    Case 2020CV005484          Document 4          Filed 09-16-2020          Page 3 of 48




The CRAs maintain consumer credit information on approximately 200 million consumers.1 The

credit information is compiled by the CRAs via voluntary submissions from “data furnishers”

(“furnishers”) such as creditors and collection agencies. There are about 30,000 data furnishers

that provide the CRAs with consumer credit information.2 The CRAs maintain five types of

consumer information: (1) identifying information such as name, address, social security

number, and birthdate; (2) current and past credit account information, including information

about mortgages, car loans, and credit cards; (3) public records such as bankruptcies,

foreclosures, civil judgments, and tax liens; (4) collection accounts (i.e., debts that have been

turned over to a collection agency); and (5) inquiries (requests to access a consumer credit

report).3 The CRAs then provide credit reports to creditors who use the reports to assess

consumers’ credit-worthiness. Creditors use credit reports to generate numerical ratings, called

“credit scores,” that are used in determining whether to grant credit and in determining the

interest rate or other terms of credit. Other users of credit reports include, but are not limited to,

insurance providers, employers, and landlords.

        2.      Creditors often review credit reports in making decisions regarding the extension

of credit. Credit reports can affect whether a consumer is able to borrow money for higher

education or to make a purchase such as a home or car, or to obtain a credit card, and can affect

the consumer’s cost of borrowing. In addition, credit reports can affect how much a consumer

pays for insurance; whether a consumer can rent an apartment; and may be adversely used by


1
  Federal Trade Commission, Report to Congress Under Section 319 of the Fair and Accurate Credit Transactions
Act of 2003 (“FTC Report”), at 2 (Dec. 2012).
2
  See id.
3
  See id. at 3.


                                               Page 2 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 26 of 84 Document 1-1
    Case 2020CV005484         Document 4             Filed 09-16-2020         Page 4 of 48




employers in the hiring context. Accordingly, errors in credit reports can negatively impact

consumers.

        3.       The Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., requires each

of the CRAs to provide consumers with a free copy of the consumer’s credit report once every

12 months. This enables consumers to periodically review their credit report for errors. The

three CRAs maintain a central website, www.AnnualCreditReport.com, and also each have a

toll-free telephone number and a mailing address through which consumers can order their free

annual report.     According to a 2011 report by the Consumer Financial Protection Bureau

(“CFPB”), each year approximately 15.9 million consumers obtain a free annual file disclosure

through www.AnnualCreditReport.com.4 Increased awareness of AnnualCreditReport.com and

consumers’ right to obtain free annual file disclosures may increase the ability of consumers to

identify potential errors in their credit reports.

        4.       Consumers who identify potential errors in their credit report may initiate a

dispute with the CRAs.        Consumers initiate disputes by submitting a request by mail, by

telephone,    or   online    via   the   CRAs’        individual   websites     (or   by     first   visiting

www.AnnualCreditReport.com, requesting a free annual disclosure, and then being redirected to

the CRAs’ individual websites to initiate a dispute). Consumers who file disputes may submit

documents such as court orders, letters from creditors, or other documents in support of their

disputes.




4
 Consumer Financial Protection Bureau (“CFPB”), The Impact of Differences Between Consumer- and Creditor-
Purchased Credit Scores: A Report to Congress, at 9 (July 19, 2011).


                                              Page 3 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 27 of 84 Document 1-1
    Case 2020CV005484            Document 4             Filed 09-16-2020             Page 5 of 48




         5.       In a 2012 study of credit report accuracy,5 the Federal Trade Commission

(“FTC”) determined that 26% percent of study participants identified at least one potentially

material error in their credit reports, and that 13% of study participants experienced a change in

their credit score as a result of modifications to their credit report after a dispute.6 These findings

suggest that millions of consumers have potentially material errors on their credit reports.

However, the FTC study found that only 2.2% of the credit reports reviewed had errors that

when corrected resulted in a material change in credit score—i.e., a “credit tier increase.”7

         6.       Credit report errors generally arise due to incomplete or incorrect information

provided by furnishers or consumers; fraud and identity theft; and, in some cases, through the

CRAs’ processes of matching information provided by furnishers to an individual consumer’s

credit files. For example, when consumers have similar names and share other identifying

information such as an address, some or all of the credit information of one consumer can

become “mixed” into the file of another consumer. Consumers may not be aware that their

credit information has become mixed with another person’s credit information.

         7.       The CRAs employ sophisticated algorithms for matching the data submitted by

furnishers to the credit files of individual consumers.                  The matching systems use various

combinations of identifying information such as name, address, and social security number to

match the credit data with an individual consumer’s credit files. In order to take into account

5
  The references in this Agreement to third-party reports, studies, and articles are intended to illustrate issues that
currently surround the credit reporting industry; however, nothing contained herein shall be construed to constitute
an admission by the CRAs with respect to the accuracy of such reports, studies, or articles.
6
  FTC Report, at i.
7
  FTC Report, at 47. The CRAs point to a 2011 study by the Policy and Economic Research Council (and funded by
CDIA, the CRAs’ industry association), which found that approximately 0.5% of credit reports had errors that, when
corrected, resulted in a credit tier increase.


                                                   Page 4 of 41


         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 28 of 84 Document 1-1
   Case 2020CV005484        Document 4         Filed 09-16-2020        Page 6 of 48




minor errors and omissions made by consumers and data furnishers, the matching systems do not

require exact matches for all of the various identifying items. Thus, a CRA’s matching system

might, for example, match reported credit information to a particular consumer even where the

reported social security number does not match all nine digits of the consumer’s social security

number, where several other identifying items are an exact match. The flexibility in the CRAs’

matching system can benefit consumers by ensuring that positive credit information is not

omitted from a consumer’s file based on minor omissions or errors by the consumer or creditor

in recording the consumer’s identifying information. On the other hand, the flexibility in the

matching system may, in certain circumstances, lead a CRA to erroneously assign the credit

information of one person to another person’s credit file, creating a “mixed file.”

       8.      The CRAs’ practices related to compiling and distributing consumer credit

information are governed under federal law by the FCRA, and by relevant state laws including

the New York General Business Law (“GBL”) Article 25, Section 380 et seq. The FCRA and

GBL Article 25 require the CRAs to maintain reasonable procedures to assure maximum

possible accuracy of consumer credit information. 15 U.S.C. § 1681e; GBL § 380-j(e). The

FCRA and GBL Article 25 also establish that consumers may dispute information in their credit

report. 15 U.S.C. § 1681i; see also GBL § 380-f. When a dispute is made, the CRAs must

conduct a reasonable reinvestigation of disputed information. In conducting a reinvestigation of

disputed information, CRAs are required to “review and consider all relevant information

submitted by the consumer” with respect to such disputed information. 15 U.S.C. § 1681i(a)(4).

If, after a reinvestigation, the information is found to be inaccurate, incomplete or cannot be

verified, the CRA must promptly delete or modify the information as appropriate. 15 U.S.C.

                                           Page 5 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 29 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020      Page 7 of 48




§1681i(a)(5); GBL § 380-f(b).

       9.      The CRAs’ reinvestigation process for disputes concerning credit accounts

generally entails submitting the dispute to the furnisher of the disputed information using a

shared, computerized system called e-OSCAR, unless the CRA determines that the information

provided by the consumer is sufficient to enable the CRA to update the consumer’s file without

submitting the dispute to the furnisher. To varying degrees among the CRAs over time, in some

instances certain documents submitted by consumers may not have been reviewed by a CRA

employee with sufficient discretion to resolve the dispute. In such cases, as well as cases in

which a CRA employee reviews the supporting documents and determines that the information

provided is insufficient to enable the CRA to update the consumer’s file, the CRAs submit a

“code” to the furnisher designating a general category that describes the dispute, sometimes

accompanied by a narrative explaining the dispute, and any supporting documents provided by

the consumer. The furnisher then has an independent obligation to review the dispute, and the

opportunity to review any files uniquely in the furnisher’s possession relevant to the dispute, and

to report its findings to the CRAs.

       10.     The NYAG has received consumer complaints regarding errors in credit reports

and consumers’ difficulty in rectifying errors through the CRAs’ dispute process, including

addressing errors resulting from mixed files.

       11.     In addition to concerns about credit report errors, the NYAG is concerned about

the effect of medical debt on consumers’ credit scores. Medical debt, which refers to debt owed




                                           Page 6 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 30 of 84 Document 1-1
    Case 2020CV005484         Document 4           Filed 09-16-2020        Page 8 of 48




due to unpaid medical costs, comprises more than half of all collection items on credit reports.8

Approximately 20% of credit reports have at least one medical collection debt.9 Medical debt

differs from other types of consumer debt, such as credit cards or auto loans, in several ways.

First, medical debt may result from services that are involuntary, unplanned and unpredictable,

and for which prices are rarely provided in advance.10 In addition, some medical debt results

from disputes or delays in insurance coverage of particular bills. As a result, medical debt

collection items on credit reports may not be accurate reflections of consumers’

creditworthiness.11 In recognition of this, at least one leading credit score provider has changed

its credit score model to de-emphasize the impact of medical debt in credit scores.12 However,

these changes affect only the most recent version of the credit scoring model, which has not yet

been adopted by the majority of credit providers, and so it does not cover all consumers in credit-

seeking transactions. Accordingly, many consumers continue to suffer a negative impact on

their credit scores as a result of medical debt.

        12.     The CRAs fully cooperated in the NYAG’s investigation and produced a

substantial volume of documents and information to the NYAG. The NYAG and the CRAs also

met on multiple occasions to discuss the concerns raised by the NYAG.

        13.     The CRAs deny any wrongdoing and have voluntarily agreed to undertake the



8
   CFPB, Consumer Credit Reports: A Study of Medical and Non-Medical Collections, at 4-5 (Dec. 2014).
9
  Id. at 5.
10
   Chi Chi Wu, Strong Medicine Needed: What the CFPB Should Do To Protect Consumers from Unfair Collection
and Reporting of Medical Debt, National Consumer Law Center, at 2 (Sept. 2014).
11
   See CFPB, Data Point: Medical Debt and Credit Scores, at 5 (May 2014). See also id. at 4.
12
   CFPB, Consumer Credit Reports: A Study of Medical and Non-Medical Collections, at 52 (Dec. 2014).




                                              Page 7 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 31 of 84 Document 1-1
     Case 2020CV005484       Document 4          Filed 09-16-2020         Page 9 of 48




prospective relief set forth in Sections III and IV of this Agreement.

                                     PROSPECTIVE RELIEF

        WHEREAS, the NYAG is willing to accept the terms of this Agreement and to

discontinue its investigation, and the balance of this Agreement contains the prospective relief

agreed to by the parties; and

        WHEREAS, the parties each believe the obligations imposed by this Agreement

represent the most fair and most efficient method for resolving the matters raised in the NYAG’s

investigation;

        IT IS HEREBY UNDERSTOOD AND AGREED, by and between the parties that:

I.      DEFINITIONS

        1.       For purposes of this Agreement, the CRAs and the NYAG adopt the definitions

set forth in the FCRA, 15 U.S.C. § 1681a, as that provision shall be modified or amended in the

future. In addition, the following terms not defined in the FCRA but used herein shall have the

following meanings for purposes of this Agreement.

                 a.    “ACDV” shall mean Automated Credit Dispute Verification, an

automated dispute form that is initiated by a CRA on behalf of a consumer and routed to the

appropriate furnisher for review and update or verification.

                 b.    “Affiliate” shall mean an entity that directly or indirectly through one or

more intermediaries, controls or is controlled by, or is under common control with, any of the

CRAs.

                 c.    “AUD” shall mean Automated Universal Data, an automated form used

for out-of-cycle credit history updates that is initiated by the furnisher.

                                             Page 8 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 32 of 84 Document 1-1
     Case 2020CV005484           Document 4            Filed 09-16-2020           Page 10 of 48




                 d.       “Collection Furnishers” shall mean collection agencies or debt purchasers

that furnish data to any of the CRAs.

                 e.       “Completion Date” shall mean three (3) years and ninety (90) days

following the Effective Date.

                  f.      “Creditor Classification Codes” shall mean the list of Metro 213 codes that

identify the type of business that the Original Creditor is engaged in (e.g., retail, medical/health

care, insurance, educational, banking, etc.).

                 g.       “e-OSCAR” shall mean the “Online Solution for Complete and Accurate

Reporting,” a browser-based system for conveying consumer disputes to furnishers and for

furnishers to convey the results of their reinvestigations to the CRAs, designed in part in

furtherance of compliance with the FCRA, 15 U.S.C. § 1681i(a)(5)(D).

                 h.       “Effective Date” shall mean the date on which this Agreement is signed

and fully executed by all parties hereto.

                 i.       “Illegal Lender” shall mean any non-bank entity that is subject to section

340 of the New York Banking Law and that provides personal loans that are in violation of the

requirements of: (a) N.Y. General Obligations Law § 5-501; or (b) N.Y. Banking Law § 14-a.

                 j.       “Implementation Schedule” shall mean the timeframe for implementation



13
   “Metro 2” refers to one of two standard file formats used by furnishers to submit data to the CRAs. The other
standard file format is referred to as “Metro 1.” The Metro 1 format was first introduced in the mid-1970s. The
Metro 2 format was developed by the Consumer Data Industry Association (“CDIA”) in 1997 to provide greater
accuracy of consumer credit information by enabling furnishers to provide more data fields that make it “more likely
that CRAs will match the reported item to the correct consumer’s file.” Federal Trade Commission, Report to
Congress on the Fair Credit Reporting Act Dispute Process, at 10 (Aug. 2006). Although Metro 2 is the preferred
format, many furnishers still utilize the Metro 1 format.



                                                  Page 9 of 41


         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 33 of 84 Document 1-1
      Case 2020CV005484     Document 4          Filed 09-16-2020        Page 11 of 48




of the substantive terms of this Agreement, as further set forth in Section II.

               k.      “National Credit Reporting Working Group” or “Working Group” shall

mean a group of data experts from each CRA who will participate in regular meetings to identify

and share best practices concerning issues related to data quality and data accuracy including, but

not limited to, monitoring of furnishers and the dispute process, as discussed more fully in

Section III.

               l.      “Original Creditor” shall mean the name of the original credit grantor as

reflected in the K1 Segment in Metro 2 and shall be construed consistent with the Credit

Reporting Resource Guide.

               m.      “Supporting Dispute Documentation” shall mean a document submitted by

a consumer who has initiated a dispute, other than a document created by the consumer or the

consumer’s own statement of dispute, that has some objective indication that a party with direct

involvement or authority regarding the disputed item of information in the consumer’s file has

played a role in creating the document.

         2.    All other terms defined elsewhere in this Agreement are so defined, and shall

have such meanings as set forth where defined, for purposes of this Agreement, including the

following terms:    Confirmed Mixed File; Death Notice; Disputed Deceased Indicator; and

Repeat Dispute.

II.      IMPLEMENTATION SCHEDULE

         The CRAs have provided the NYAG with an Implementation Schedule that sets forth the

expected schedule for implementation of each of the substantive policies, practices, and

procedures set forthin Section IIIǤ This Schedule is attached as Exhibit A hereto. To the extent

                                           Page 10 of 41


         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 34 of 84 Document 1-1
       Case 2020CV005484       Document 4         Filed 09-16-2020     Page 12 of 48




there are any differences between the descriptions of the substantive policies, practices, and

procedures set forth in Section III of this Agreement and those set forth in the Implementation

Schedule, the provisions of Section III of this Agreement shall control.

            The Implementation Schedule sets forth three phases of implementation, including

scheduled dates by which each phase will be completed, as follows:

            1.     Phase 1: The CRAs shall complete the tasks in Phase 1 within six (6) months of
                   the Effective Date.

            2.     Phase 2: The CRAs shall complete the tasks in Phase 2 within eighteen (18)
                   months of the Effective Date.

            3.     Phase 3: The CRAs shall complete the tasks in Phase 3 by the Completion Date.

Unless otherwise noted in the Implementation Schedule, the policies, practices, and procedures

set forth in Section III shall all be implemented no later than the Completion Date.

III.        AFFIRMATIVE OBLIGATIONS AND PROHIBITIONS

       A.        Data Accuracy and Quality

            1.     Reporting of Collection Data

                   a.     The CRAs shall continue to require Collection Furnishers to furnish the

name of the Original Creditor and the Creditor Classification Code associated with each account

or item reported. The CRAs shall revise training materials and adopt policies and procedures to

notify and instruct Collection Furnishers that the name of the Original Creditor and the Creditor

Classification Codes are mandatory reporting requirements, and the CRAs shall reject data that is

not provided with this information.

                   b.     The CRAs shall implement a process designed to identify Collection

Furnishers who misreport or misuse the Creditor Classification Codes on a recurring basis, such

                                             Page 11 of 41


            Case 2:20-cv-01757-SCD Filed 11/23/20 Page 35 of 84 Document 1-1
    Case 2020CV005484        Document 4        Filed 09-16-2020        Page 13 of 48




as, for example, by using a default value. The CRAs shall take corrective action against

Collection Furnishers identified pursuant to this provision, including, but not limited to, working

with a Collection Furnisher to remediate the problem, suppressing certain of the Collection

Furnisher’s data, and refusing to accept certain information from the Collection Furnisher.

                 c.     The CRAs shall prohibit Collection Furnishers from reporting debt that

did not arise from any contract or agreement to pay (including, but not limited to, certain fines,

tickets, and other assessments).

                 d.     The CRAs shall implement a process designed to remove from the CRAs’

respective credit reporting databases any existing data reported by Collection Furnishers relating

to the collection of debt that did not arise from a contract or agreement to pay. Such efforts shall

include, but are not limited to, sharing best practices for key words and screening procedures

designed to identify debt that did not arise from any contract or agreement to pay.

                 e.     The CRAs shall require Collection Furnishers to regularly reconcile data

relating to accounts in collection that have not been paid in full. This regular reconciliation will

be accomplished, in part, by periodic removal or suppression of all collection accounts that have

not been updated by the Collection Furnisher within the last six months. In addition, the CRAs

shall revise training materials and instruct new and existing Collection Furnishers on accurately

reporting and deleting accounts that are sold, transferred, or no longer managed by the reporting

entity.

          2.     Retire Metro 1 Reporting Format

          Not later than ninety (90) days following the Effective Date, the CRAs shall announce

the full retirement of the Metro 1 data reporting format. Thereafter, at the end of a reasonable

                                          Page 12 of 41


          Case 2:20-cv-01757-SCD Filed 11/23/20 Page 36 of 84 Document 1-1
   Case 2020CV005484        Document 4         Filed 09-16-2020        Page 14 of 48




notice period specified in the Implementation Schedule that provides furnishers with sufficient

time to undertake all steps necessary to migrate to the Metro 2 data reporting format, the CRAs

shall no longer accept any data from furnishers utilizing the Metro 1 data reporting format.

Commencing with the announcement of the retirement of the Metro 1 data reporting format, the

CRAs shall use commercially reasonable efforts to assist furnishers in migrating to the Metro 2

data reporting format, with the intent that such migrations will be done on a rolling basis.

       3.      Medical Debt Collections

               a.      To allow appropriate time for insurance remediation and clarity on what a

consumer’s individual payment obligation is for a medical account, the CRAs shall prevent the

reporting and display of medical debt identified and furnished by Collection Furnishers when the

date of the first delinquency is less than one hundred and eighty (180) days prior to the date that

the account is reported to the CRAs.

               b.      The CRAs shall instruct Collection Furnishers on the use of the Metro 2

special comment codes of “BP” for debt identified as “paid by insurance” and “AB” for debt

identified as “being paid by insurance” and instruct Collection Furnishers to remove or suppress

medical accounts reported as “paid by insurance” or “being paid by insurance” if such accounts

were in fact paid in full by the consumer’s insurance carrier and were not the obligation of the

consumer.

               c.      The CRAs shall implement a process designed to remove or suppress

known medical collections furnished by Collection Furnishers from files within the CRAs’

respective credit reporting databases when such debt is reported either as having been paid in full

by insurance or as being paid by insurance.

                                           Page 13 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 37 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020        Page 15 of 48




       4.      Authorized User Accounts

               a.      The CRAs shall prohibit furnishers from reporting authorized users

without a date of birth (using month and year) on new accounts and reject data that does not

comply with this requirement.

               b.      The CRAs shall inform furnishers of the mandatory reporting requirement

relating to additions of authorized users on newly opened accounts and to reject such data that is

not provided with a date of birth (using month and year).

       5.      Illegal Lenders

               a.      As part of their onboarding policies and procedures when vetting new

furnishers, the CRAs shall implement a process designed to identify furnisher applicants that

operate as Illegal Lenders to New York residents and to reject such applicants. Specifically, the

NYAG will provide the CRAs with a list of Illegal Lenders after either (i) notifying Illegal

Lenders and/or (ii) making the list of Illegal Lenders publicly available. The NYAG may update

the list of Illegal Lenders as necessary.       The NYAG shall include as much identifying

information as possible regarding each Illegal Lender included in the List (such as corporate

name, place of incorporation, and corporate address) to permit the CRAs to effectively identify

each Illegal Lender.

               b.      The CRAs shall implement a process designed to suppress from the

CRAs’ respective credit reporting databases any existing data for New York residents where the

Original Creditor is an Illegal Lender that appears on the list referenced in paragraph 5(a).




                                           Page 14 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 38 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020        Page 16 of 48




        6.      Minimum Identification Elements on Trade and Collection Data

        To expand the CRAs’ capabilities to match new credit data to the file of the appropriate

consumer, the Working Group shall establish minimum standards that each CRA will adopt

regarding the types of indicative information that furnishers of newly opened trade and collection

data shall report to the CRAs in order for the CRAs to accept their data. In establishing these

standards, the Working Group shall share and analyze data to help identify trends in furnisher

reporting and/or consumer disputes that relate to the lack of a particular type of indicative

information in order to determine key issues with particular groups of furnishers or reporting

practices.

        7.      Accuracy of Public Record Data

        To expand the maximum possible accuracy of public record data, the Working Group

shall establish standards that each CRA will adopt regarding the collection of public record data.

In establishing these standards, the Working Group shall consider: (i) the particular practices of

the ultimate data source (e.g., the specific courthouse), including how the public record

information is filed and its availability and accessibility; and (ii) whether information relating to

the satisfaction of judgments and/or other updates are available on a reasonably timely basis

from a given public record data source.

   B.        The Dispute Process

        1.      Initiating a Dispute

                a.      Regardless of whether a dispute is initiated online, by phone, or by mail,

the CRAs shall not refuse to accept the disputes solely because the consumer (a) has not recently

received a credit report or file disclosure from the CRA, or (b) does not have or has not supplied

                                           Page 15 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 39 of 84 Document 1-1
    Case 2020CV005484       Document 4        Filed 09-16-2020        Page 17 of 48




an identification number associated with a credit report or file disclosure from the CRA.

               b.     The CRAs shall eliminate any policies or practices that require a consumer

to obtain, or that create the impression that a consumer must obtain, a current report or

identification number before disputing the completeness or accuracy of information in his or her

file.

        2.     Repeat Disputes

        Except for any dispute previously initiated by a consumer through the use of a credit

repair firm, the CRAs shall not deny New York consumers the right to initiate one additional

dispute solely on the grounds that the consumer previously initiated a dispute of the same item of

credit information, where the previous dispute was filed during the three-year period prior to the

Completion Date and the consumer submits Supporting Dispute Documentation with the new

dispute (a “Repeat Dispute”). The obligations of this Section III.B.2 shall apply only with

respect to one Repeat Dispute, and the CRAs shall have no obligations under this Section III.B.2

with respect to any additional Repeat Disputes.

        3.     Dispute Information Sharing Among CRAs

        The CRAs shall implement an automated process to share with each other the following

dispute outcomes for certain consumer disputes processed outside of e-OSCAR.

               a.     Deceased Indicators

        The CRAs shall implement an automated process to share relevant information about

consumers who dispute as inaccurate a tradeline for which the furnisher reports a deceased

indicator (“Disputed Deceased Indicator”) and for which a CRA has investigated and determined

to cease reporting such Disputed Deceased Indicator. The CRAs shall develop and share best

                                          Page 16 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 40 of 84 Document 1-1
   Case 2020CV005484           Document 4       Filed 09-16-2020      Page 18 of 48




practices for identifying and preventing inaccurate reporting of Disputed Deceased Indicators,

which shall include, but are not limited to, the following actions:

                      i.         Upon the receipt of any shared Disputed Deceased Indicator, the

receiving CRAs shall: investigate whether the Disputed Deceased Indicator is associated with

the affected consumer in the CRA’s credit database; take reasonable steps to avoid reporting any

Disputed Deceased Indicator deemed inaccurate; and take other appropriate action to prevent the

Disputed Deceased Indicator deemed inaccurate from reappearing on the affected consumer’s

credit report, including reporting the inaccurate Disputed Deceased Indicator to the furnisher.

                     ii.         The CRAs shall revise training materials and instruct new and

existing furnishers on Metro 2 reporting standards for reporting deceased indicators, such that

furnishers: consistently and accurately report deceased indicators only at the consumer level,

and not at the account level; and verify documentation that confirms a consumer’s death before

reporting deceased indicators to the CRAs.

                    iii.         The CRAs shall analyze the CRAs’ shared data on Disputed

Deceased Indicators to identify trends in consumer disputes with respect to deceased indicators

and to determine whether other appropriate actions should be taken to further increase the

maximum possible accuracy of tradelines reported as deceased.

               b.          Death Notices

       The CRAs shall implement an automated process to share relevant information about

consumers on whom a CRA has received appropriate proof of death, including, but not limited

to, death certificates and letters testamentary (each a qualifying “Death Notice”) from the

consumer’s executor, personal representative, or other authorized person representing the

                                            Page 17 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 41 of 84 Document 1-1
   Case 2020CV005484        Document 4           Filed 09-16-2020    Page 19 of 48




consumer’s estate. The CRAs shall develop and share best practices for sharing Death Notices

among the CRAs, which shall include, but are not limited to, the following actions:

                       i.     Upon receipt of any shared Death Notice, regardless of whether the

CRAs received the Death Notice independently, the receiving CRAs shall update the credit file

of the affected consumer as if the CRAs had received the Death Notice directly from the

consumer’s executor, personal representative, or other authorized person representing the

consumer’s estate.

                      ii.     As part of the consumer education enhancements in Section

III.C.1, the CRAs shall update their respective websites and cooperate in the creation and

approval of educational material to be included on AnnualCreditReport.com advising consumers

and their executors, personal representatives, and other authorized persons representing their

estates on what documents constitute a valid documentation of death and that Death Notices shall

be shared among the CRAs.

                     iii.     The CRAs shall create a common statement to be included in their

written communications to persons submitting Death Notices to inform them that the relevant

information about consumers identified as deceased shall be shared among the CRAs.

              c.        Mixed File Information

       The CRAs shall implement an automated process to share relevant information about

consumers who dispute information contained in their credit reports when a CRA confirms that a

consumer’s credit file information was mixed with that of another identified consumer (hereafter

referred to as a “Confirmed Mixed File”). The CRAs shall develop and share best practices for



                                          Page 18 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 42 of 84 Document 1-1
    Case 2020CV005484           Document 4       Filed 09-16-2020      Page 20 of 48




sharing Confirmed Mixed File information among the CRAs, which shall include, but are not

limited to, the following actions:

                       i.         Upon receipt of notice of a Confirmed Mixed File from another

CRA, the receiving CRAs shall: (a) conduct a reasonable investigation into whether the disputed

information is associated with the affected consumer in the CRA’s credit database; and (b) take

reasonable steps to avoid reporting any indicative information or tradelines deemed inaccurate

because they belong to another identified consumer.

                      ii.         The CRAs shall analyze their shared data on Confirmed Mixed

File information and other data concerning the manner of reporting tradelines and indicative

information to determine other appropriate actions, if any, that should be taken to reduce the

incidence of Confirmed Mixed Files.

                     iii.         The CRAs shall develop guidelines and procedures for

communicating with consumers about mixed files and shall create educational content about

mixed files generally, as part of the consumer education enhancements in Sections III.B.7.d and

III.C.1.

           4.   Improving Notifications to Consumers on Reinvestigation Results

                a.          Following the CRA’s reinvestigation of a consumer dispute, the CRA

shall provide consumers a notice that contains standardized elements regarding the nature of the

reinvestigation and post-dispute options for the consumer, which notice shall supplement, and

not supplant, any notices the CRAs are currently required by law to provide consumers. Such

standardized elements shall include, but are not limited to, an explanation of:

                       i.         the actions taken by the CRA regarding the consumer’s dispute,

                                             Page 19 of 41


           Case 2:20-cv-01757-SCD Filed 11/23/20 Page 43 of 84 Document 1-1
   Case 2020CV005484         Document 4         Filed 09-16-2020        Page 21 of 48




including, if applicable, contact information for any furnisher involved in responding to the

dispute, a description of the role played by the furnisher in the reinvestigation process, and an

explanation of the furnisher’s certification of compliance that governs the furnisher’s

investigative obligations;

                     ii.       the results of the consumer’s dispute, including, if applicable, the

specific modification or deletion of information that was made to the consumer’s file following

the reinvestigation; and

                    iii.       the consumer’s options if he or she is dissatisfied with the

reinvestigation results, which shall include submitting documents in support of the dispute,

adding a consumer statement to his or her credit file, filing a dispute with the relevant furnishers,

and submitting a complaint against the CRA and/or the relevant furnishers with the CFPB

complaint portal or the consumer’s state attorney general.

               b.      No less than semi-annually, the CRAs shall evaluate consumer dispute

analytics to determine whether additional standardized communications to consumers are

warranted that would further benefit consumers and improve their satisfaction with dispute

outcomes.

       5.      Additional Free Annual Credit Report to Consumers Following Reinvestigation

       The CRAs shall implement a process by which consumers who initiate a dispute of

information contained in their free annual credit report disclosure are granted the ability to

request one additional free annual credit report disclosure—as authorized by the FCRA, 15

U.S.C. § 1681j(a)—during the twelve-month period following a change to the consumer’s file as

requested by the consumer in the dispute. This additional free annual credit report disclosure

                                           Page 20 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 44 of 84 Document 1-1
     Case 2020CV005484          Document 4             Filed 09-16-2020           Page 22 of 48




shall be in addition to and shall not diminish any other right of a consumer to request and obtain

a free credit report disclosure from any of the CRAs.

        6.       Enhancing e-OSCAR Furnisher Certifications and Terms of Use

                 a.       The CRAs shall review and update the terms of use agreed to by

furnishers using e-OSCAR, as well as the ACDV and AUD certifications made by furnishers

through e-OSCAR, in order to: (i) emphasize compliance with furnishers’ obligations under the

FCRA; (ii) reinforce furnishers’ obligations to review and consider images of documents

submitted by consumers as part of the furnishers’ reinvestigations of consumer disputes; and (iii)

incorporate recent regulatory guidance from the CFPB advising furnishers of their

responsibilities concerning handling and investigating consumer disputes.14 At a minimum, the

furnisher certifications prior to submitting an ACDV or AUD shall be updated using language

substantially similar to the following: “By submitting this ACDV [or AUD, as applicable], you

certify that you have reviewed and considered all associated Images, you have verified the

accuracy of the data in compliance with all legal requirements, and your computer and/or manual

records will be adjusted to reflect any changes noted.”

                 b.       No less than semi-annually, the CRAs shall analyze data on consumer

disputes that is available in e-OSCAR to determine whether other actions, if any, should be taken

to enhance the e-OSCAR system and furnishers’ conduct in processing automated consumer

disputes.


14
  See CFPB Bulletin 2013-09 (Sept. 9, 2013) (discussing a furnisher’s obligation to review all relevant information
received from a CRA in connection with a consumer dispute); CFPB Bulletin 2014-01 (Feb. 27, 2014) (discussing a
furnisher’s obligation to investigate disputed information in a consumer credit report and provide notice of
inaccurate information to the CRAs).


                                                 Page 21 of 41


         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 45 of 84 Document 1-1
    Case 2020CV005484        Document 4        Filed 09-16-2020        Page 23 of 48




        7.      Escalated Dispute Handling for Mixed Files, Fraud, and Identity Theft

                a.      The CRAs shall each implement a process to identify and process disputes

that qualify for escalated handling. The processes implemented shall not discourage call center

personnel or those handling written disputes from escalating disputes or provide the call center

personnel or those handling written disputes with incentives to avoid escalation.

                b.      Subject to Section III.B.7.c below, the types of complaints that shall

qualify for escalated handling include mixed files, fraud, and identity theft. Escalated handling

shall include the involvement of representatives from specialized groups with substantial

experience processing these types of disputes, who will process the consumer’s dispute through

completion and review any Supporting Dispute Documentation and all relevant information in

the consumer’s credit file to facilitate a reinvestigation of all items disputed by the consumer.

The Working Group shall evaluate consumer dispute analytics to determine whether other types

of consumer disputes warrant escalated handling. In addition, the Working Group shall facilitate

the sharing among the CRAs of best practices relating to escalated handling.

                c.      Notwithstanding any of the foregoing, the escalated dispute handling

procedures detailed in this Section III.B.7 shall apply only with respect to disputes initiated with

the CRAs pursuant to direct consumer contacts as provided in the FCRA, 15 U.S.C. § 1681i(a),

and the CRAs shall not be required to employ the escalated dispute handling procedures with

respect to disputes initiated by credit repair firms or disputes that the CRAs reasonably determine

to be frivolous or irrelevant.

                d.      The CRAs shall update their respective websites and cooperate in the

approval and inclusion of educational material to be posted on AnnualCreditReport.com that

                                          Page 22 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 46 of 84 Document 1-1
    Case 2020CV005484         Document 4         Filed 09-16-2020       Page 24 of 48




provides information and instruction to consumers who may have disputes regarding their credit

reports which qualify for escalated handling.

           8.      Review of Supporting Dispute Documentation Submitted by Consumers

                   a.    Subject to Section III.B.8.b below, each CRA shall utilize a process

designed to assure that during a CRA’s reinvestigation of a dispute of any item of information

contained in a consumer’s file, if a consumer submits Supporting Dispute Documentation and the

CRA does not otherwise modify the information in the manner requested by the consumer, the

Supporting Dispute Documentation shall be reviewed by an agent of the CRA with discretion to

make a determination whether to make the change requested by the consumer on the basis of the

Supporting Dispute Documentation.

                   b.    Notwithstanding any of the foregoing, the Supporting Dispute

Documentation review procedures detailed in this Section III.B.8 shall apply only with respect to

disputes initiated with the CRAs pursuant to direct consumer contacts as provided in the FCRA,

15 U.S.C. § 1681i(a), and the CRAs shall not be required to employ the Supporting Dispute

Documentation review procedures with respect to disputes initiated by credit repair firms or

disputes that the CRAs reasonably determine to be frivolous or irrelevant consistent with Section

III.B.2.

    C.          AnnualCreditReport.com

           1.      Enhancing AnnualCreditReport.com

                   a.    Link to Each CRA’s Consumer Dispute Website

                         i.     Subject    to   regulatory   approval   under   the     Credit   Card

Responsibility Accountability and Disclosure Act of 2009 and accompanying regulation, the

                                            Page 23 of 41


           Case 2:20-cv-01757-SCD Filed 11/23/20 Page 47 of 84 Document 1-1
   Case 2020CV005484             Document 4       Filed 09-16-2020     Page 25 of 48




CRAs shall enhance the consumer experience on AnnualCreditReport.com by prominently

providing hyperlinks leading directly to each CRA’s respective online dispute website and

instructions for consumers on how to initiate a dispute at each of those websites regarding

information disclosed in consumers’ credit reports.

                           ii.     The CRAs shall ensure that the landing website pages

corresponding to the hyperlinks provided to consumers who obtain disclosures on

AnnualCreditReport.com are free from any advertising, marketing offers, or other solicitations.

               b.          Enhanced Consumer Educational Content

       The CRAs shall update their respective websites and cooperate in the approval and

inclusion of consistent educational material on AnnualCreditReport.com to improve consumers’

understanding of their credit reports, the consumer dispute process and the types of helpful

documentation that should be included with the consumer’s dispute, and consumers’ roles in

helping to promote the goal of assuring maximum possible accuracy in consumer credit

reporting. In addition, the CRAs shall enhance consumer education, which shall include, but is

not limited to, taking the following actions.

                      i.          The CRAs shall review and enhance consumer educational content

related to fraud, identity theft, security freezes, data breaches, submission of Death Notices,

consumer disputes of credit report information (including, but not limited to, Disputed Deceased

Indicators), and options for consumers who are dissatisfied with the reinvestigation results.

                     ii.          Representatives from each CRA shall evaluate consumer dispute

analytics to determine whether other issues and credit reporting topics are appropriate to develop

educational content for inclusion on AnnualCreditReport.com and on the CRAs’ respective

                                              Page 24 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 48 of 84 Document 1-1
   Case 2020CV005484           Document 4        Filed 09-16-2020      Page 26 of 48




websites.

                    iii.         The CRAs shall provide links on the CRAs’ respective websites

that direct consumers to educational material on AnnualCreditReport.com.

                    iv.          The CRAs shall cooperate in the approval and inclusion of

consistent educational material on AnnualCreditReport.com regarding: (a) how to file a dispute;

(b) the types of Supporting Dispute Documentation most likely to aid the resolution of a

consumer’s dispute; and (c) how to provide Supporting Dispute Documentation to the CRAs.

       2.      Promoting AnnualCreditReport.com

               a.      Each CRA shall clearly and conspicuously disclose on the landing page of

its Desktop Website as defined in Section III.C.2.b below that consumers can obtain a free

annual credit report by including a hyperlink that is prominently labeled “Get Your Free Annual

Credit Report” or words of similar import. The hyperlink should be readily visible to a visitor to

the landing webpage without the visitor having to scroll down on the webpage and should link

directly to AnnualCreditReport.com. The hyperlink may appear via a drop-down menu if: (i) the

tab for the drop-down menu is readily visible to a visitor to the landing webpage without the

visitor having to scroll down on the webpage and is labeled “Credit Reports” or words of similar

import; and (ii) the “Get Your Free Annual Credit Report” hyperlink appears first in the drop-

down menu and links directly to AnnualCreditReport.com.

               b.         The obligations of Section III.C.2.a shall apply only with respect to the

CRA’s full website, meaning the only public version of the CRA’s website that may be accessed

by a desktop computer (“Desktop Website”). The CRAs shall not be required to impose the



                                            Page 25 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 49 of 84 Document 1-1
   Case 2020CV005484         Document 4        Filed 09-16-2020       Page 27 of 48




obligations of Section III.C.2.a with respect to their mobile or tablet websites, apps, or other

alternative electronic displays other than their Desktop Websites.

   D.          Educational Campaign

          Over the three (3) years following the Effective Date, the CRAs shall conduct a credit

reporting-themed educational campaign (the “Campaign”) through which they shall create,

distribute, and present messages designed to educate consumers on specific topics relating to

credit reporting (the “Educational Content”) and distribute the Educational Content through

unpaid placements of public service announcements (“PSAs”), internet chats and other online

content, and paid placements in print, radio and television media as specified further below.

          1.      Topics for Educational Content

                  a.    The Campaign shall address, at a minimum, the following topics: (a) the

consumers’ right to obtain a free annual credit report from each of the CRAs via

AnnualCreditReport.com; (b) the consumers’ right to dispute inaccurate information in their

credit file; and (c) the consumers’ right to submit supporting documentation in support of such

disputes. The Campaign shall cover the topics listed above, but there is no requirement for each

placement to cover all such topics.

                  b.    The Campaign placements shall not be commercial or promotional in

nature.

          2.      Framework of Campaign

                  a.    Print Media. The Campaign shall include the following print component:

                        i.     During all four quarters of the first year and during the first and



                                          Page 26 of 41


          Case 2:20-cv-01757-SCD Filed 11/23/20 Page 50 of 84 Document 1-1
   Case 2020CV005484        Document 4        Filed 09-16-2020        Page 28 of 48




third quarters of the second and third years of the Campaign, the CRAs shall place PSAs in both

English and Spanish language newspapers in the State of New York. Although the CRAs cannot

guarantee a specific number of placements, the CRAs represent that, in their experience, a

distribution service ordinarily would be able to place PSAs in publications that claim a

cumulative total circulation of more than one million people.

                      ii.     During each quarter of the second year of the Campaign, the CRAs

shall purchase quarter-page print advertisements containing the Educational Content.             The

quarterly placements need not be in all the publications listed in Exhibit B, but the CRAs shall

ensure that the Educational Content runs at least two (2) times during the second year of the

Campaign in each such publication. Should any publication listed in Exhibit B no longer exist,

the CRAs shall replace it with a comparable publication, to the extent reasonably practicable.

               b.     Radio. The Campaign shall include the following radio component:

                      i.      During each of the second and fourth quarters of the second year of

the Campaign, the CRAs shall run the Educational Content in purchased radio spots for a period

of no fewer than ten (10) weeks on at least ten (10) radio stations in the State of New York,

including at least two (2) Spanish language stations.

                      ii.     Although the CRAs cannot guarantee a specific number of spots,

the CRAs shall make good faith efforts to place radio spots that are reasonably believed to reach

a significant geographic area of the State of New York and a significant audience. The CRAs

shall not be in breach of this provision, provided they run no fewer than five (5) spots per week

for the ten (10) week period during each of the second and fourth quarters of the second year of

the Campaign on at least ten (10) radio stations in the State of New York, including at least two

                                          Page 27 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 51 of 84 Document 1-1
   Case 2020CV005484         Document 4         Filed 09-16-2020       Page 29 of 48




(2) Spanish language stations.

       c.     Television. The Campaign shall include the following television component:

                i.     During each quarter of the third year of the Campaign, the CRAs shall run

the Educational Content in purchased television spots for no fewer than ten (10) weeks on at

least two (2) English and two (2) Spanish language stations in the State of New York. In

addition, the CRAs shall solicit their industry association, the CDIA, to attempt to place PSAs on

at least two (2) English and two (2) Spanish language television stations in the State of New

York during the third and fourth quarters of the third year of the Campaign.

                ii.    Although the CRAs cannot guarantee a specific number of paid television

spots, the CRAs shall make good faith efforts to place spots at such times of day and with such

television stations that are reasonably believed to reach a significant geographic area of the State

of New York and a significant audience. The CRAs shall not be in breach of this provision,

provided they run no fewer than ten (10) paid spots per week for a ten (10) week period during

each quarter of the third year of the Campaign on at least two (2) English and two (2) Spanish

language stations in the State of New York. 

               d.      Internet. The Campaign shall include the following internet component:

                       i.      Twice a year during the first, second, and third years of the

Campaign, the CRAs shall jointly host a one-hour online chat designed to interact with and

educate consumers on the topics in Section III.D.1.a.

                       ii.    The online chats shall be promoted in the State of New York,

including promotion through Twitter and on the CRAs’ websites.



                                          Page 28 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 52 of 84 Document 1-1
   Case 2020CV005484        Document 4         Filed 09-16-2020         Page 30 of 48




        3.      NYAG Involvement

        The CRAs shall submit the Educational Content to the NYAG prior to publication or

broadcasting. The NYAG shall promptly inform the CRAs of any concerns regarding the

Educational Content.

        4.      Campaign Costs

        All costs related to the Campaign shall be borne by the CRAs.

   E.        Furnisher Monitoring

        1.      Working Group

        To enhance their respective capabilities for monitoring individual furnishers, the CRAs

shall develop the National Credit Reporting Working Group (“Working Group”), which shall:

(i) catalogue and share best practices for monitoring furnishers on an individual-furnisher level

and on a category-wide and/or industry-wide level; (ii) identify and establish data quality metrics

for monitoring individual furnishers, categories of furnishers, and/or industries of furnishers; and

(iii) share and compare information and reports among the CRAs to identify further actionable

data quality and accuracy initiatives.

        2.      Composition of the Working Group

        The Working Group shall be comprised of internal data experts from each CRA who are

knowledgeable about their respective systems, policies, and procedures relating to furnishers and

data acquisition. As appropriate, individuals from each CRA with expertise in the consumer

dispute process, data quality, matching logic, and other facets of the CRAs’ operations will

participate in Working Group meetings. Counsel for a CRA may also participate in Working

Group meetings.

                                          Page 29 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 53 of 84 Document 1-1
   Case 2020CV005484             Document 4        Filed 09-16-2020      Page 31 of 48




          3.    Frequency of Working Group Meetings

          The Working Group shall conduct its first meeting during the first calendar quarter

following the Effective Date and shall continue to meet quarterly for a period of three (3)

calendar years after the Effective Date. Working Group meetings shall be conducted in person

or via teleconference or video conference, but at least one meeting per year shall take place in

person.

          4.     Functions of the Working Group

                 a.          Coordinate and Review Furnisher Analytics and Metrics

          The Working Group shall coordinate the development and review of reports and metrics

that analyze key data related to furnishers, including but not limited to: on an industry basis

(e.g., collections, student loans); on a time-series basis by industry (i.e., a trending analysis that

examines data over an extended time period); and/or in the form of benchmarking reports. These

reports and metrics may include, but are not limited to, the following topics and purposes:

                        i.          Individual-furnisher, category-wide, and industry-wide metrics

related to: (a) the overall number of consumer disputes and/or ratio of consumer disputes to

items reported; (b) furnishers who fail to respond to disputes; and (c) furnishers’ compliance

with their statutory obligations;

                       ii.          Reports developed and trends identified through analysis of data

furnished to the CRAs, including analyses of credit account data regularly furnished to each

CRA (i.e., tradelines), and reports and metrics that focus on rates of consumer complaints,

furnisher disputes and responses, and dispute outcomes;

                      iii.          Reports and metrics focused on furnisher reporting by industry,

                                               Page 30 of 41


          Case 2:20-cv-01757-SCD Filed 11/23/20 Page 54 of 84 Document 1-1
   Case 2020CV005484            Document 4        Filed 09-16-2020      Page 32 of 48




including analyses of the frequency and timeliness of reporting, reports that evidence the proper

use of Metro 2 codes, reports on data rejection rates and reasons for rejecting data submitted by a

furnisher, and reports on other similar statistical data;

                     iv.          Benchmarking reports based on factors such as industry, portfolio

type, and/or portfolio size, in order to compare the data and trends identified in the reports

described above to further review the quality of the data furnished to the CRAs; and

                     v.           Proposed changes to the CRAs’ existing policies and procedures

related to data accuracy and furnisher monitoring based on any areas of concern and/or best

practices identified by the Working Group pursuant to Section III.E.4.b.

               b.          Identify Data Accuracy Best Practices

       The Working Group shall discuss each CRA’s policies and procedures pertaining to data

accuracy and furnishers in order to identify potential best practices. The Working Group’s

discussions may include, but not be limited to, topics addressed in Sections III.A and B above,

including: minimum identification elements on newly opened trade and collection data; uniform

standards regarding the collection of public record data; additional types of consumer disputes

that warrant escalated handling; furnisher credentialing and onboarding; data intake procedures;

data hygiene tools and procedures; furnisher monitoring techniques; reports and trending

analysis tools; policies designed to address fraud and data accuracy risk; and other policies and

procedures designed to enhance data quality. The Working Group shall identify potential best

practices and policies designed to lead to more effective furnisher monitoring and/or enhanced

data quality and accuracy.



                                             Page 31 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 55 of 84 Document 1-1
      Case 2020CV005484     Document 4         Filed 09-16-2020       Page 33 of 48




         5.    Corrective Action Against Certain Furnishers

               a.     Each CRA shall implement policies to monitor the performance of

individual furnishers and categories of furnishers based on the recommendations of the Working

Group and/or the CRA’s own initiative.

               b.     Utilizing the metrics established by the Working Group and/or the CRA,

each CRA shall take corrective action, when reasonably necessary, with respect to a furnisher

that fails to comply with its obligations regarding data furnishing and reinvestigating consumer

disputes. Reasonably necessary corrective action may include working with a furnisher to

remediate the root cause of the problem when the furnisher initially fails to meet certain

benchmarks established by the Working Group, suppressing certain of the furnisher’s data during

the remediation process, issuing warnings to furnishers who continue to fail to meet certain

benchmarks despite being retrained by the CRAs with respect to the identified problem, and

refusing to accept certain information from furnishers that repeatedly fail to remediate identified

problems or that demonstrate a disregard for their statutory and contractual obligations based on

the Working Group’s or CRA’s metrics.

IV.      CONSUMER COMPLAINTS

         To ensure that consumer complaints brought to the attention of the NYAG are handled

promptly, the parties agree on the following protocol. Each CRA shall designate a department or

group within their respective companies to assist the NYAG in addressing consumer complaints.

Each CRA shall provide the NYAG with direct contact information for the designated

department or group, including at least one designated management-level employee’s telephone



                                          Page 32 of 41


         Case 2:20-cv-01757-SCD Filed 11/23/20 Page 56 of 84 Document 1-1
     Case 2020CV005484      Document 4         Filed 09-16-2020        Page 34 of 48




number and e-mail address for direct communications regarding matters that cannot be resolved

by the designated department. The CRA’s designated department or group shall then ensure that

the CRA responds promptly to complaints and shall remain a point of contact for the NYAG for

any subsequent inquiries related to specific complaints.

V.      COMPLIANCE

        1.     Beginning six (6) months from the Effective Date and continuing until six (6)

months after the Completion Date, each CRA shall provide the NYAG with semi-annual

affidavits of compliance (“Affidavits”).

        2.     The Affidavits shall include the following:

               a.      A report detailing whether each provision of the Agreement that was

scheduled to have been implemented by the date of the Affidavit’s submission pursuant to the

Implementation Schedule was timely implemented, and if not, the reason that the provision was

not timely implemented;

               b.      The total number of disputes filed by consumers that resulted in any of the

following outcomes, broken down by total number in each category, for the six-month period

prior to submission of the Affidavit: (i) no response; (ii) verified as reported; (iii) delete; (iv)

delete due to fraud; or (v) modify;

               c.      If applicable, a description of the implementation of any new policies or

practices or modifications to policies or practices recommended by the Working Group during

the six (6) months preceding submission of the Affidavit;

               d.      If applicable, a description of the results of any new policies or practices

or the results of any modifications to policies or practices implemented as a result of the

                                           Page 33 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 57 of 84 Document 1-1
    Case 2020CV005484            Document 4        Filed 09-16-2020      Page 35 of 48




Working Group’s recommendations (e.g., evidence of a decrease in the number of disputes or in

the number of repeat disputes for particular furnishers or categories of furnishers);

               e.            A description of any material corrective measures used to address

furnisher failure to adequately comply with obligations regarding data accuracy or consumer

disputes during the six (6) months preceding submission of the Affidavit, which description shall

set forth:

                        i.          The overall number of furnishers for which a CRA took material

 corrective action;

                       ii.          The industry groups for the furnishers and number of furnishers

 within such industry group; and

                      iii.          A general description of the types of material corrective action

 taken by the CRA; and

               f.            Details concerning the Working Group, including:

                        i.          A current list of Working Group members;

                       ii.          Dates of Working Group meetings occurring during the prior six

 months; and

                      iii.          A description of any recommendations made or best practices

 issued by the Working Group during the prior six months.

                                           MISCELLANEOUS

        1.     The NYAG has agreed to the terms of this Agreement based on, among other

things, the representations made to the NYAG by the CRAs and their counsel. To the extent that

any material representations are later found to be inaccurate or misleading, this Agreement is

                                               Page 34 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 58 of 84 Document 1-1
   Case 2020CV005484        Document 4         Filed 09-16-2020        Page 36 of 48




voidable by the NYAG in its sole discretion.

       2.      If the Agreement is voided, the CRAs agree that any statute of limitations or other

time-related defenses applicable to the subject of the Agreement and any claims arising from or

relating thereto are tolled from and after the date of this Agreement. In the event the Agreement

is voided, the CRAs expressly agree and acknowledge that this Agreement shall in no way bar or

otherwise preclude the NYAG from commencing, conducting or prosecuting any investigation,

action or proceeding, however denominated, related to the Agreement, against the CRAs, or

from using in any way any statements, documents or other materials produced or provided by the

CRAs prior to or after the date of this Agreement.

       3.      No representation, inducement, promise, understanding, condition, or warranty

not set forth in this Agreement has been made to or relied upon by the CRAs in agreeing to this

Agreement.

       4.      The CRAs represent and warrant, through the signatures below, that the terms and

conditions of this Agreement are duly approved, and execution of this Agreement is duly

authorized. The CRAs shall not take any action or make any statement denying, directly or

indirectly, the propriety of this Agreement or expressing the view that this Agreement is without

factual basis. Nothing in this paragraph affects the CRAs’ (i) testimonial obligations or (ii) right

to take legal or factual positions in defense of litigation or other legal proceedings to which the

NYAG is not a party. This Agreement is not intended for use by any third party in any other

civil or administrative proceeding, court, arbitration, or other tribunal, and is not intended, and

should not be construed, as any concession, as evidence of or an admission of wrongdoing or


                                          Page 35 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 59 of 84 Document 1-1
    Case 2020CV005484       Document 4         Filed 09-16-2020       Page 37 of 48




liability by the CRAs. Nothing in this Agreement is intended to create any private rights, cause

of action, third party rights, or remedies for any individual or entity against any of the CRAs or

their subsidiaries.

        5.      This Agreement and/or the Implementation Schedule may not be modified except

with the consent of the NYAG, which consent shall not be unreasonably withheld. A CRA shall

obtain the consent of the NYAG if the CRA, in good faith, needs to make any material

modifications or other material changes to the scheduled dates established in the Implementation

Schedule, which consent shall not be unreasonably withheld. In addition, a CRA shall obtain the

consent of the NYAG if the CRA, in good faith, determines that any material modifications or

other material changes to the Supporting Dispute Documentation review procedures listed in

Section III.B.8 should be made due to future technological or other innovations that would

reasonably provide consumers with a better experience or more consistent review of their

Supporting Dispute Documentation, which consent shall not be unreasonably withheld.

        6.      This Agreement may not be amended except by an instrument in writing signed

 on behalf of all the parties to this Agreement. However, to the extent a CRA requires to amend

 this Agreement in a manner that would not affect any other CRA’s rights or obligations

 hereunder, and the NYAG consents to such amendment, this Agreement may be so amended by

 an instrument in writing signed on behalf of the NYAG and the affected CRA only, which

 amendment shall apply only to the signatories thereto.

        7.      This Agreement shall be binding on and inure to the benefit of the parties to this

 Agreement and their respective successors and assigns, provided that no party, other than the


                                          Page 36 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 60 of 84 Document 1-1
  Case 2020CV005484        Document 4          Filed 09-16-2020        Page 38 of 48




NYAG, may assign, delegate, or otherwise transfer any of its rights or obligations under this

Agreement without the prior written consent of the NYAG.

      8.      It is understood and agreed that this Agreement shall apply to the CRAs, whether

acting through their respective directors, officers, employees, representatives, agents, assigns,

successors, affiliates, subsidiaries or other business person or business entities whose acts,

practices, or policies are directed, formulated, or controlled by the CRAs.

      9.      In the event that any one or more of the provisions contained in this Agreement

shall for any reason be held to be invalid, illegal, or unenforceable in any respect, such

invalidity, illegality, or unenforceability shall not affect any other provision of this Agreement.

      10.     To the extent not already provided under this Agreement, the CRAs shall, upon

request by the NYAG, provide all documentation and information necessary for the NYAG to

verify compliance with this Agreement.

      11.     All notices, reports, requests, and other communications to any party pursuant to

this Agreement shall be in writing and shall be directed as follows:

              If to Experian to:

              Darryl Gibson, Esq.
              Group General Counsel
              Experian Information Solutions, Inc.
              475 Anton Blvd.
              Costa Mesa, CA 92626

              If to Equifax to:

              John J. Kelley, III, Esq.
              Chief Legal Officer
              Equifax Information Services LLC
              1550 Peachtree Street, N.W.
              Atlanta, GA 30309
                                          Page 37 of 41


       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 61 of 84 Document 1-1
   Case 2020CV005484        Document 4        Filed 09-16-2020       Page 39 of 48




               If to TransUnion to:

               John Blenke, Esq.
               EVP and General Counsel
               TransUnion LLC
               555 W. Adams Street
               Chicago, IL 60661

               If to the NYAG to:

               Carolyn Fast, Special Counsel
               Melissa O’Neill, Assistant Attorney General
               Office of the New York State Attorney General
               Bureau of Consumer Frauds and Protection
               120 Broadway, 3rd Floor
               New York, NY 10271

       12.     Acceptance of this Agreement by the NYAG shall not be deemed approval by the

NYAG of any of the practices or procedures referenced herein, and the CRAs shall make no

representation to the contrary.

       13.     In the event that the NYAG determines that any of the CRAs has violated this

Agreement, the NYAG shall have the right to enforce the Agreement against that CRA in any

court of competent jurisdiction in New York State.

       14.     If a court of competent jurisdiction determines that any of the CRAs have

breached this Agreement, that CRA shall pay to the NYAG the cost, if any, of such

determination and of enforcing this Agreement, including without limitation legal fees, expenses,

and court costs.

       15.     In the event that any of the CRAs enter into an agreement with a federal or state

agency, including but not limited to any state Attorney General’s Office, within 24 months of the

Effective Date, and such agreement includes injunctive relief that provides benefits or


                                         Page 38 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 62 of 84 Document 1-1
   Case 2020CV005484           Document 4       Filed 09-16-2020       Page 40 of 48




protections to consumers that are not included in this Agreement, such additional benefits or

protections shall be extended by the CRA(s) to New York consumers.

       16.     The NYAG finds the relief and agreements contained in this Agreement

appropriate and in the public interest. The NYAG is willing to accept this Agreement in lieu of

commencing a statutory proceeding. This Agreement shall be governed by the laws of the State

of New York without regard to any conflict of laws principles.

       17.     Nothing contained herein shall be construed as to deprive any person of any

private right under the law.

       18.     Notwithstanding anything in this Agreement, if compliance with any provision of

this Agreement would render compliance with any existing or future provision of New York or

federal laws or regulations relating to the same subject matter impossible, then compliance with

such provision of state or federal law or regulation shall be deemed compliance with the relevant

provision of this Agreement. The CRAs shall provide written notice to the NYAG within fifteen

(15) days of its determination that compliance with a provision of this Agreement is rendered

impossible by state or federal law or regulation.

       19.     This Agreement constitutes the entire agreement between the NYAG and the

CRAs and supersedes any prior communication, understanding or agreement, whether written or

oral, concerning the subject matter of this Agreement.

       20.     This Agreement may be executed in counterparts, each of which shall be deemed

to be an original, but all of which, taken together, shall constitute one and the same agreement.




                                            Page 39 of 41


        Case 2:20-cv-01757-SCD Filed 11/23/20 Page 63 of 84 Document 1-1
Case 2020CV005484   Document 4   Filed 09-16-2020   Page 41 of 48




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 64 of 84 Document 1-1
Case 2020CV005484   Document 4   Filed 09-16-2020   Page 42 of 48




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 65 of 84 Document 1-1
Case 2020CV005484   Document 4   Filed 09-16-2020   Page 43 of 48




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 66 of 84 Document 1-1
Case 2020CV005484   Document 4   Filed 09-16-2020   Page 44 of 48




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 67 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020         Page 45 of 48




                                            EXHIBIT A

                              IMPLEMENTATION SCHEDULE

The provisions of the Agreement in Section III shall be implemented in the following Phases, per
Section II of the Agreement. The descriptions set forth here are summaries of the various
initiatives to be implemented by the CRAs. Please refer to the Agreement for the full terms and
scope of each initiative summarized here.

Phase 1 Initiatives

   x   Section III.A.2 (announce retirement of Metro 1 data reporting format).

   x   Section III.A.4.b (inform furnishers of date of birth reporting requirement for newly
       opened accounts).

   x   Section III.B.1.a–b (eliminate conditions for accepting disputes).

   x   Section III.B.4.b (evaluate consumer dispute analytics).

   x   Section III.B.6.b (analyze data on consumer disputes available through e-OSCAR).

   x   Section III.B.7.a (implement procedures to identify and process disputes for escalated
       handling).

   x   Section III.B.8.a (Supporting Dispute Documentation review by CRAs).

   x   Section III.C.2 (Promoting AnnualCreditReport.com on CRAs’ landing webpages)

   x   Section III.D (develop and begin rollout of the PSA Campaign).

   x   Section III.E.1–3 (National Credit Reporting Working Group on furnisher monitoring).

Phase 2 Initiatives

   x   Section III.A.1.a–d (various Collection Furnisher initiatives).

   x   Section III.A.3.b. (instruct Collection Furnishers on the use of the Metro 2 comment
       codes for “paid by insurance” and “being paid by insurance”).

   x   Section III.A.5.a (Illegal Lender identification initiative).

   x   Section III.B.3.a (various initiatives relating to the sharing of, obligations upon receipt of,
       and reporting of Disputed Deceased Indicators).



                                                  1

       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 68 of 84 Document 1-1
   Case 2020CV005484        Document 4          Filed 09-16-2020          Page 46 of 48




   x   Section III.B.3.b (various initiatives relating to the sharing of, obligations upon receipt of,
       and education to consumers regarding Death Notices and other information relating to
       deceased consumers).

   x   Section III.B.3.c.iii (develop guidelines and procedures for communicating with
       consumers about mixed files and create educational content about mixed files generally).

   x   Section III.B.5 (provide consumer right to request one additional free annual credit report
       disclosure during the twelve-month period following a change to the consumer’s file).

   x   Section III.B.6.a (update terms of use agreed to by furnishers using e-OSCAR, as well as
       the ACDV and AUD certifications made by furnishers through e-OSCAR).

   x   Section III.B.7.d (update CRAs’ websites and AnnualCreditReport.com with educational
       material regarding disputes that qualify for escalated handling).

   x   Section III.C.1.a (initiatives relating to enhancing the consumer experience on
       AnnualCreditReport.com).

   x   Section III.C.1.b (various initiatives relating to enhancing CRAs’ websites and
       AnnualCreditReport.com with educational material for consumers regarding the dispute
       process).

   x   Section III.E.4.b (Working Group review of CRAs’ policies and procedures pertaining to
       data accuracy and furnishers in order to identify potential best practices).

Phase 3 Initiatives

   x   Section III.A.1.e (additional Collection Furnisher initiatives).

   x   Section III.A.2 (migrate to Metro 2 data reporting format for all furnishers; no longer
       accept Metro 1 data reporting format).

   x   Section III.A.3.a, 3.c (medical debt collection initiatives relating to preventing the
       reporting of and potential suppression of certain medical debt data).

   x   Section III.A.4.a (prohibit furnishers from reporting authorized users without a date of
       birth for new accounts).

   x   Section III.A.5.b (additional Illegal Lender initiative).

   x   Section III.A.6–7 (establish new standards regarding indicative information and public
       records).

   x   Section III.B.2 (initiative relating to Repeat Disputes).


                                                 2

       Case 2:20-cv-01757-SCD Filed 11/23/20 Page 69 of 84 Document 1-1
Case 2020CV005484        Document 4          Filed 09-16-2020         Page 47 of 48




x   Section III.B.3.c–c.ii (various initiatives relating to mixed files).

x   Section III.B.4.a (provide standardized notices following reinvestigation of dispute).

x   Section III.E.4.a (develop and review reports and metrics analyzing key furnisher data).

x   Section III.E.5.a–b (implement policies relating to furnisher monitoring).




                                               3

    Case 2:20-cv-01757-SCD Filed 11/23/20 Page 70 of 84 Document 1-1
 Case 2020CV005484       Document 4     Filed 09-16-2020   Page 48 of 48




                                      EXHIBIT B

                              LIST OF PUBLICATIONS
Publication Name                                 Location
El Diario La Prensa                              NYC
New York Post                                    NYC
New York Daily News                              NYC
Newsday                                          NYC
amNewYork                                        NYC
Journal News                                     White Plains
Times Herald-Record                              Middletown
Poughkeepsie Journal                             Poughkeepsie
The Buffalo News                                 Buffalo
Albany Times Union                               Albany
The Daily Gazette                                Schenectady
Democrat and Chronicle                           Rochester
Post-Standard                                    Syracuse
The Ithaca Journal                               Ithaca
Press & Sun Bulletin                             Binghamton
Observer Dispatch                                Utica
Watertown Daily Times                            Watertown
Star-Gazette                                     Elmira
The Leader                                       Corning




     Case 2:20-cv-01757-SCD Filed 11/23/20 Page 71 of 84 Document 1-1
Case 2020CV005484   Document 5   Filed 09-16-2020   Page 1 of 2
                                                                  FILED
                                                                  09-16-2020
                                                                  John Barrett
                                                                  Clerk of Circuit Court
                                                                  2020CV005484
                                                                  Honorable Christopher R.
                                                                  Foley-14
                                                                  Branch 14




                          Exhibit C




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 72 of 84 Document 1-1
      Case 2020CV005484                          Document 5                     Filed 09-16-2020                                Paqe 2 of 2
                                                                         State Collection Service, Inc. ♦ 2509 S. Stoughton Rd. ♦ Madison, Wl 53716
                                                                                                                         A Private Collection Agency


        state
        collection service, Inc.
                                                                                              Phone Number (608) 681-8133 or Toll Free (855) 783-4361
                                                                                             Hours: Mon. - Thurs. 7a - 9p ♦ Fri. 7a - 5p ♦ Sat. 8a —12p




        September 23, 2019

        Account #:                 1566
                                                                ** ***    REMINDER         *****

                                                        Your payment of S 169.00 is due 09/30/19.

        You may sign up for email notifications.

        If you would like to receive notices by email, please visit: http://www.statecollectionservice.com/emailme. When
        you sign up for email notifications, please use the account number above.

        To assure proper credit please write this number!                      (566 on your check or money order.

       The account number above is an account number we assigned to an account in our office. You may have more
       than one account in our office that is the subject of your payment arrangement. There may be other accounts in
       another department in our office.

        When you provide a check as payment, you authorize us either to use information from your check to make a one­
        time electronic fund transfer from your account or to process the payment as a check transaction.

        Creditors:                                                                                                                              Amount Owed:
        PROHEALTH MEDICAL GROUP                                                                                                                       $ 5.71
        WAUKESHA BEHAVIORAL MEDICINE CENTER                                                                                                          $ 151.73
        WAUKESHA MEMORIAL HOSPITAL INC                                                                                                               $517.50
        Total Amount Due:                                                                                                                            $ 674.94

        If you would like to make a payment, we provide the following options

                              0           Text "PAY" to 474747 for mobile pay

                            Li            Pay online at www.statecollectionservice.com/oavmvbill

                             ^            To make an automated telephone payment, call (608) 441-5010 or toll free (877) 677-4862

                             low!         Cash. Check, Credit Card, Debit Card or Money Order

       This communication is from a debt collector. This is an attempt to collect a debt Any information obtained will be used for that
       purpose.




                                                                                                                                             127ONSTAT1075S5.386S50S7
                                                           “'Detach Lower Portion and Relum with Payment***


                                                                                                     F PAVING BY CREDIT CARD. FILL CUT BELOW
        PO Box 1280
        Oaks PA 19456-1280
                                                                                            CIRCLE CARD
                                                                                            USING FOR PAYMENT                            « m
                                                                                            Card Number ♦ 3 or 4-ogit security code (on back oI card)   AW I..!,

       ADDRESS SERVICE REQUESTED
                                                                                            SIGNATURE


                                                                                           September 23. 2019


                                                                                        State Collection Service. Inc.
                                                                                        PO Box 6250
9 -     si                                                                              Madison Wl 53716-0250
        ....... Illill.....                                                             ............................................
       Danielle M Stima
       1110 S 48th St Lowr
s      West Alis Wl 53214-3510                                                     Phone Number (608) 661-8133 or Toll Free (855) 783-4361
                                                                                                            Account #^H0566
                                                                                                             Amount: $ 674.94
           Case 2:20-cv-01757-SCD Filed 11/23/20 Page 73 of 84 Document 1-1
                                                                                              Mm 4
Case 2020CV005484   Document 3   Filed 09-16-2020   Page 1 of 2
                                                                  FILED
                                                                  09-16-2020
                                                                  John Barrett
                                                                  Clerk of Circuit Court
                                                                  2020CV005484
                                                                  Honorable Christopher R.
                                                                  Foley-14
                                                                  Branch 14




                         Exhibit D




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 74 of 84 Document 1-1
      Case 2020CV005484                   Document 3                StateFiled
                                                                          Collection Service, Inc. # 2609 S. Stdpghtpg
                                                                                 09-16-2020                                                  Ma dison, Wl 63716
                                                                        Private Cc                                                            ollectlon Agency

                                                                                       Phone Number (608) 661-3063 or Toll Free (800) 207-6163
        state
        collection service. Inc.
                                                                                      Hours: Mon. - Thurs. 7a-9p # Frl. 7a- 5p # Sat. 8a-12p


        October 13, 2019

        The past due accounts below have been referred to this office for debt collection. You may pay the total amount due by cash,
        check, credit card, debit card or money order If requested, this office will notify you if and when it intends to report this claim to
        a credit bureau, but in no event will that happen until after the 30 day validation period described below

              Creditor                                                Client Acct #                  Service Date              Account Balance
              AURORA MED CTR OF WASHINGTON CTY INC                                      15467          05/26/19                  __________
                                                                                                                                S90.00
                                                                                                   Total Amount Due:                $ 90.00

                                                         "IMPORTANT CONSUMER NOTICE"
        Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
        thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice that
        you dispute the validity of this debt or any portion thereof, this office will Obtain verification of the debt or obtain a copy of a
        judgment and mail you a copy of such judgment or verification If you request this office in writing within 30 days after receiving
        this notice, this office will provide you with the name and address of the original creditor, if different from the current creditor

        When you provide a check as payment, you authorize us either to use information from your check to make a one-time
        electronic fund transfer from your account or to process the payment as a check transaction

        If you would like to make a payment, we provide the following options:

                                   Text “PAY" to 474747 for mobile pay


                             J3    Pay online at www.statecollectionservice.com/pavmvbill

                                   To make an automated telephone payment, call (608) 441-5010 or toll free (877) 677-4862

                                   Cash, Check, Credit Card, Debit Card or Money Order

        This communication is from a debt collector This is an attempt to collect a debt. Any information obtained will be used for that
        purpose.


        This collection agency is licensed by the Division of Banking in the Wisconsin Department of Financial Institutions,
        www.wdfi.org.




                                                   ••'Detach Lower Portion and Return with Payment***
                                                                                                                                     1270NST AT106429_381851503




                                                                                                 IF PAYING BY CREOIT CARD. FILL OUT BELOW
                                                                                      CIRCLE CARD
        PO Box 1280                                                                   USING FOR PAYMENT
        Oaks PA 19456-1280                                                            Card Number ♦ 3 or 4-digit sacunty code (on back of card)   AMOUNT
        ADDRESS SERVICE REQUESTED
                                                                                      SIGNATURE                                                   exp'date

                                                                                    October 13. 2019



                                                                                   State Collection Service, Inc.
                                                                                   PO Box 6250
■i.     si                                                                         Madison Wl 53716-0250
I I
3       ......................... II.... ...................                       ...................................... Ililli'il....
        Jane Ranft
        N4976 County Road Ws
        Iron Ridge Wl 53035-9689
                                                                                  Phone Number (608) 661-3063 or Toll Free (800) 207-6153
                                                                                                             Account #       067
                                                                                                              Total Due: $ 90 00
         Case 2:20-cv-01757-SCD Filed 11/23/20 1000
                                                 Page
                                                    2 75 of 84 Document 1-1
Case 2020CV005484   Document 6   Filed 09-16-2020   Page 1 of 7
                                                                  FILED
                                                                  09-16-2020
                                                                  John Barrett
                                                                  Clerk of Circuit Court
                                                                  2020CV005484
                                                                  Honorable Christopher R.
                                                                  Foley-14
                                                                  Branch 14




   Case 2:20-cv-01757-SCD Filed 11/23/20 Page 76 of 84 Document 1-1
     Case 2020CV005484     Document 6        Filed 09-16-2020      Page 2 of 7




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


PAMELA SLOGASKI and
DEBORAH LEMKE,
              Plaintiffs,

         v.                                               Case No. 18-C-1604

AMCOL SYSTEMS, INC.,
              Defendant.


                                           ORDER

         This is a putative class action. The plaintiffs allege that defendant Amcol, a debt

collection agency, violated the Fair Debt Collection Practices Act (FDCPA) and the

Wisconsin Consumer Act (WCA) by including a misleading statement in letters it sent

them seeking to collect medical debt. Amcol has moved to dismiss their amended

complaint.

               I.     THE COMPLAINT’S ALLEGATIONS

         Under the FDCPA, a consumer has 30 days after receipt of written notice from a

debt collector in which to dispute the validity of the debt. 15 U.S.C. § 1692g(a). The written

notice must inform the consumer of the 30-day validation period. Id. If the consumer does

not dispute the debt within the validation period, the debt collector assumes the debt is

valid and proceeds with its collection efforts. Id.

         According to the amended complaint, in 2015, the three major national Credit

Reporting Agencies1, or CRAs, entered into a settlement agreement with the Attorney




1   TransUnion, Equifax, and Experian

                                              1

         Case
           Case
              2:20-cv-01757-SCD
                 2:18-cv-01604-LA Filed
                                  Filed11/23/20
                                        07/12/19 Page
                                                 Page77
                                                      1 of
                                                        of684Document
                                                              Document191-1
   Case 2020CV005484      Document 6        Filed 09-16-2020       Page 3 of 7




General of New York in which the CRAs agreed to prevent the reporting and display of

medical debt when the date of the first delinquency is less than 180 days prior to the date

the account is reported to the CRAs. The purpose of this waiting period is to allow

consumers time to resolve the disputes with insurers and delays in payment that

frequently arise in the context of medical billing. The CRAs subsequently entered into a

parallel agreement with the attorneys general of 31 states. The 180-day waiting period

went into effect in September 2017.

       In 2018, Amcol mailed form debt collection letters to each of the named plaintiffs

regarding alleged medical debt. Plaintiffs attached copies of the letters to the complaint.

The letter addressed to plaintiff Slogaski was dated January 23, 2018 and identified a

debt of $351.23 for medical services performed on September 8, 2018. Plaintiffs allege

that the date of first delinquency for the debt referenced in the Slogaski letter was October

20, 2017. The letter addressed to plaintiff Lemke was dated May 30, 2018 and identified

a debt of $3,026.96 for medical services performed on January 12, 2018. Plaintiffs allege

that the date of first delinquency for the debt referenced in the Lemke letter was February

18, 2018.

       Each plaintiff’s letter contained the following language:

              Your account(s) have been placed with this agency by [the
              medical service provider]. Payment in full is due. Account(s)
              over $50.00 not paid in full, may be reported as a bad debt
              collection item(s) on your credit bureau record after the
              time period described below. However, in no event will it
              be reported until after the expiration of the time period
              described below. If you need help with this bill, it is important
              that you contact our office where a representative may assist
              you.

              Unless you notify this office within 30 days after receiving this
              notice that you dispute the validity of this debt or any portion

                                             2

       Case
         Case
            2:20-cv-01757-SCD
               2:18-cv-01604-LA Filed
                                Filed11/23/20
                                      07/12/19 Page
                                               Page78
                                                    2 of
                                                      of684Document
                                                            Document191-1
   Case 2020CV005484      Document 6        Filed 09-16-2020       Page 4 of 7




              thereof, this office will assume this debt is valid. If you notify
              this office in writing within 30 days from receiving this notice
              that you dispute the validity of this debt or any portion thereof,
              this office will obtain verification of the debt or obtain a copy
              of a judgment and mail you a copy of such judgment or
              verification. If you request this office in writing within 30 days
              after receiving this notice this office will provide you with the
              name and address of the original creditor if different from the
              current creditor.

(Emphasis supplied). Plaintiffs allege that the bolded sentences are misleading because

they suggest that the medical debts might appear on the plaintiffs’ credit reports at the

end of the 30-day FDCPA validation period described in the letter’s second paragraph,

when in fact Amcol knew that, pursuant to the CRAs’ agreements with the state attorneys

general, the medical debt was not eligible to be reported until 180 days from the date of

first delinquency. In plaintiff Slogaski’s case, the FDCPA validation period ended February

22, 2018, but the 180 day waiting period for CRA reporting ended April 18, 2018. In

plaintiff Lemke’s case, the FDCPA validation period ended June 29, 2018, but the 180

day waiting period for CRA reporting ended August 17, 2018. Plaintiffs allege that the

effect of the disputed sentences is to expedite debt payments under false pretenses,

because consumers unaware that medical debt reporting is subject to the 180 day waiting

period will hasten to pay so that the debt does not appear as a negative item in their credit

records.

              II.    LEGAL STANDARDS

   a. Motion to Dismiss

       To avoid dismissal under Rule 12(b)(6), a complaint must “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court



                                              3

       Case
         Case
            2:20-cv-01757-SCD
               2:18-cv-01604-LA Filed
                                Filed11/23/20
                                      07/12/19 Page
                                               Page79
                                                    3 of
                                                      of684Document
                                                            Document191-1
   Case 2020CV005484      Document 6        Filed 09-16-2020      Page 5 of 7




to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must, at a minimum, “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Twombly,

550 U.S. at 555. In construing a plaintiff’s complaint, I assume that all factual allegations

are true but disregard statements that are conclusory. Iqbal, 556 U.S. 678.


   b. FDCPA and WCA

       Recently, in Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762 (2018) the Seventh

Circuit provided the following summation of the case law interpreting the FDCPA’s

prohibition of misleading statements by debt collectors:

              The FDCPA makes it unlawful for a debt collector to use “any
              false, deceptive, or misleading representation or means in
              connection with the collection of [a] debt. § 1692e. An
              objective “unsophisticated consumer” standard applies to §
              1692e claims: We ask whether a person of modest education
              and limited commercial savvy would be likely to be deceived
              by the debt collector’s representation. The objective test
              disregards bizarre or idiosyncratic interpretations of collection
              letters. A collection letter can be literally true and still be
              misleading—for example, if it leaves the door open for a false
              impression.

              Because this is a fact laden inquiry, dismissal on the pleadings
              is proper only in cases that plainly, on their face, are not
              misleading or deceptive.

Id. at 764-765 (internal citations omitted). Claims under the WCA are analyzed using the

same methods, including the “unsophisticated consumer” standard, as the FDCPA.

Brunton v. Nuvell Credit Corp., 785 N.W.2d 302, 314-15 (2010).

              III.   ANALYSIS

       Amcol’s primary argument for dismissal is that the challenged sentences are

plainly not misleading. Amcol argues that the sentences only indicate that the Amcol


                                             4

       Case
         Case
            2:20-cv-01757-SCD
               2:18-cv-01604-LA Filed
                                Filed11/23/20
                                      07/12/19 Page
                                               Page80
                                                    4 of
                                                      of684Document
                                                            Document191-1
   Case 2020CV005484       Document 6        Filed 09-16-2020      Page 6 of 7




might report the debt to the CRAs after the validation period. Presumably, if the debt

reported to the CRA is medical debt, it would then be the CRA’s responsibility to carry out

their agreement with the AG’s by waiting until the expiration of the 180 day waiting period

before publishing the debt information as part of the consumer’s credit report.

       But the language of the letters is not so clear. The disputed sentences read that a

debt not paid in full “may be reported as a bad debt collection item on your credit bureau

record.” That language could be interpreted as describing Amcol reporting the debt to the

CRA, but it could also very reasonably be interpreted as describing the CRA’s inclusion

if the debt in the consumer’s credit report, thus lowering the consumer’s credit score. I

think the “unsophisticated consumer” described by the Seventh Circuit is almost certainly

more likely to reach the latter interpretation than the former. The unsophisticated

consumer is unlikely to have a nuanced understanding of how information is passed from

creditor to debt collector to CRA, but is quite likely to have substantial experience with

CRA-reported consumer credit scores and to regard them as consequential to the

consumer’s financial well-being. Thus I agree with plaintiffs that its not clear on the face

of the letter that the challenged sentences describe the debt collector reporting the debt

to the CRA, as opposed to the CRA reporting the debt as a factor in its published

assessment of the consumers creditworthiness.

       This distinction might not make a difference in cases not involving medical debt,

since a debt collector’s report of a valid debt to a CRA will likely lead directly to the CRA’s

inclusion of the debt in the consumer’s credit report. But given the complaint’s allegations

about the 180-day waiting period for medical debt, I find plaintiffs have plausibly alleged

that the subject letter contains a materially misleading statement about the amount of time



                                              5

       Case
         Case
            2:20-cv-01757-SCD
               2:18-cv-01604-LA Filed
                                Filed11/23/20
                                      07/12/19 Page
                                               Page81
                                                    5 of
                                                      of684Document
                                                            Document191-1
   Case 2020CV005484      Document 6        Filed 09-16-2020      Page 7 of 7




they had to pay or otherwise resolve the medical debt before it affected their CRA-

reported creditworthiness.

       Amcol further argues that the complaint should be dismissed because Amcol is not

contractually bound by the agreements between the CRAs and the attorneys general. It

also asks me to consider evidence that it did not, in fact, report either plaintiff’s debt to

the CRA until after the 180-day period had expired. These arguments are irrelevant.

Plaintiffs’ claims are based on Amcol’s alleged violation of plaintiffs’ statutory rights to

non-misleading information about their debts. See, e.g., Saenz v. Buckeye Check

Cashing of Illinois, 2016 WL 5080747 (N.D. Ill., Sept. 29, 2016). Amcol didn’t need to be

a party to the contract to know that it could materially affect the information included in

Amcol’s letter about the time frame for CRA debt reporting. And that a misleading

statement did not come true has no bearing on whether it was misleading at the time a

consumer received it.

              IV.    CONCLUSION


       For the reasons above, IT IS ORDERED that defendant’s motion to dismiss the

amended complaint (ECF # 13) is DENIED.

       IT IS FURTHER ORDERED that defendant’s motion to dismiss the original

complaint (ECF # 8) is DENIED AS MOOT.

       Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.


                                   s/Lynn Adelman____
                                   LYNN ADELMAN
                                   District Judge




                                             6

       Case
         Case
            2:20-cv-01757-SCD
               2:18-cv-01604-LA Filed
                                Filed11/23/20
                                      07/12/19 Page
                                               Page82
                                                    6 of
                                                      of684Document
                                                            Document191-1
Case 2:20-cv-01757-SCD Filed 11/23/20 Page 83 of 84 Document 1-1
Case 2:20-cv-01757-SCD Filed 11/23/20 Page 84 of 84 Document 1-1
